      Case 19-43756      Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23 Desc
                       Exhibit(s) Back-Up Bid Redline APA Page 1 of 91
                                                                     Execution Version




                            ASSET PURCHASE AGREEMENT


                                         among

                       KRG GRANITEBBQ ACQUISITION, LLCINC.

                                       as “Buyer,”

                                           and

                        GRANITE CITY FOOD & BREWERY LTD.

                                           and

                       THOSE PERSONS LISTED ON SCHEDULE A

                                       as “Sellers”




12226612v612365892v1
   Case 19-43756          Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23   Desc
                        Exhibit(s) Back-Up Bid Redline APA Page 2 of 91


                                       TABLE OF CONTENTS

ARTICLE I.             PURCHASE AND SALE OF THE ACQUIRED ASSETS                        1
   Section 1.1         Transfer of Acquired Assets.                                   12
   Section 1.2         Excluded Assets.                                                4
   Section 1.3         Assumption of Liabilities.                                      5
   Section 1.4         Excluded Liabilities.                                           6
   Section 1.5         Assumption and Assignment of Contracts.                         8
   Section 1.6         Designation Rights.                                            89
ARTICLE II.            CONSIDERATION                                                  11
   Section 2.1         Purchase Price.                                             11
   Section 2.2         Deposit.                                                    11
   Section 2.3         Purchase Price Adjustment.                                1112
   Section 2.4         Closing Payments                                            13
   Section 2.5         Payment of Price Adjustment Costs.                          13
   Section 2.6         Transaction Taxes.                                          13
   Section 2.7         Purchase Price Allocation.                                1314
ARTICLE III. CLOSING AND DELIVERIES                                              1314
   Section 3.1         Closing.                                                  1314
   Section 3.2         Sellers’ Deliveries.                                        14
   Section 3.3         Buyer’s Deliveries.                                         15
ARTICLE IV.            REPRESENTATIONS AND WARRANTIES                                 15
   Section 4.1         Representations and Warranties of Each Seller.                 15
   Section 4.2         Representations and Warranties of Buyer.                       22
   Section 4.3         Warranties Are Exclusive.                                      23
ARTICLE V.             COVENANTS AND OTHER AGREEMENTS                                 24
   Section 5.1         Covenants of Sellers.                                          24
   Section 5.2         Name Change.                                                   28
   Section 5.3         Covenants of Buyer.                                            28
   Section 5.4         Other Covenants.                                               28
ARTICLE VI.            CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES 3130
   Section 6.1         Conditions Precedent to the Performance by Sellers.       3130
   Section 6.2         Conditions Precedent to the Performance by Buyer.         3231
ARTICLE VII. TERMINATION                                                         3332
   Section 7.1         Conditions of Termination.                                3332
   Section 7.2         Effect of Termination; Remedies.                          3433
   Section 7.3         Exclusive Remedy; Waiver.                                 3534
ARTICLE VIII. SURVIVAL AND INDEMNIFICATION                                       3534
   Section 8.1         Survival; Indemnification.                                3534



12226612v612365892v1
   Case 19-43756          Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23               Desc
                        Exhibit(s) Back-Up Bid Redline APA Page 3 of 91



ARTICLE IX.            MISCELLANEOUS                                                           3534
   Section 9.1         Alternative Transaction.                                                  35
   Section 9.2         Further Assurances.                                                     3634
   Section 9.3         Successors and Assigns.                                                 3634
   Section 9.4         Governing Law; Jurisdiction.                                            3634
   Section 9.5         Expenses.                                                               3634
   Section 9.6         Broker’s and Finder’s Fees.                                             3635
   Section 9.7         Severability.                                                           3635
   Section 9.8         Notices.                                                                3735
   Section 9.9         Amendments; Waivers.                                                    3836
   Section 9.10        Public Announcements.                                                   3836
   Section 9.11        Entire Agreement.                                                       3937
   Section 9.12        No Third Party Beneficiaries.                                           3937
   Section 9.13        Headings.                                                               3937
   Section 9.14        Counterparts; Delivery.                                                 3937
   Section 9.15        Construction.                                                           3937
   Section 9.16        Bulk Sales.                                                             3938
ARTICLE X.             DEFINITIONS                                                             4038
                                              EXHIBITS

Exhibit A                                                                            Bid Procedures



                                            SCHEDULES

Schedule A                                                                                    Sellers

Schedule 1.1(a)                                                      Acquired Leased Real Property

Schedule 1.1(g)                                                             Acquired Contracts List

Schedule 1.2                                                                        Excluded Assets

Schedule 1.5(a)                                                             Acquired Contracts List

Schedule 4.1(j)                                                             Employee Benefit Plans

Schedule 4.1(k)                                                                     Liquor Licenses

Schedule 4.1(l)                                                                 Intellectual Property

Schedule 4.1(l)(i)                                Intellectual Property Infringement by Third-Parties

Schedule 4.1(l)(ii)                                     Intellectual Property Infringement by Sellers



12226612v612365892v1
   Case 19-43756         Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23    Desc
                       Exhibit(s) Back-Up Bid Redline APA Page 4 of 91


Schedule 4.1(m)                                                  Environmental Matters

Schedule 4.1(n)                                                                Malware

Schedule 4.1(o)                                                               Contracts

Schedule 4.1(p)                                                                  Leases

Schedule 4.1(r)                                                               Financials




12226612v612365892v1
   Case 19-43756         Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23            Desc
                       Exhibit(s) Back-Up Bid Redline APA Page 5 of 91


                             ASSET PURCHASE AGREEMENT

       THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of December
16, 2019February 11, 2020 (the “Execution Date”), is made by and among those persons listed
on Schedule A attached to this Agreement (each individually, “Seller”, and collectively,
“Sellers”), and KRG GraniteBBQ Acquisition, LLC, a Nevada limited liability companyInc., a
Minnesota corporation, its successors and assignees (“Buyer”). Unless otherwise set forth in this
Agreement, capitalized terms used in this Agreement are defined or cross-referenced in Article
X.

                                          RECITALS

      WHEREAS, Sellers own and operate a portfolio of two restaurant brands, Granite City
Food & Brewery and Cadillac Ranch (the “Business”);

        WHEREAS, on December 16, 2019 (the “Petition Date”), Sellers anticipate
commencingcommenced voluntary cases under Chapter 11 of the United States Bankruptcy
Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”) in the United States Bankruptcy Court
for the District of Minnesota (the “Bankruptcy Court”);

       WHEREAS, this Agreement will constitute an APA and a Back-Up Bid (as such term
isterms are defined in the BidBidding Procedures);

        WHEREAS, Buyer desires to purchase the Acquired Assets and assume the Assumed
Liabilities from Sellers, and Sellers desire to sell, assign, transfer and deliver to Buyer the
Acquired Assets together with the Assumed Liabilities, all in the manner and subject to the terms
and conditions set forth in this Agreement;

       WHEREAS, in the event the transactions contemplated by the Final Documents entered
into between Sellers and the Successful Bidder (as each such term is defined in the Bidding
Procedures) are not consummated pursuant to a Sale Order, the transactions contemplated by this
Agreement (the “Transactions”) will be consummated pursuant to a Sale Order in accordance
with Sections 105, 363, 365, 1146 and all other applicable provisions of the Bankruptcy Code
and the Transactions and this Agreement are subject to the approval of the Bankruptcy Court;

       WHEREAS, pursuant to the Bidding Procedures Order, Sellers shall conductconducted
an Auction (as such term is defined in the Bidding Procedures) to determine the highest and
otherwise best offer for the Acquired Assets; and

        WHEREAS, the Transactions are subject to the approval of the Bankruptcy Court and
will be consummated only pursuant to the Sale Order to be entered by the Bankruptcy Court.

       NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements contained in this Agreement, and other
good and valuable consideration, the receipt and sufficiency of which are acknowledged, Sellers
and Buyer agree as follows:

          ARTICLE I.        PURCHASE AND SALE OF THE ACQUIRED ASSETS


12226612v612365892v1
   Case 19-43756         Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                Desc
                       Exhibit(s) Back-Up Bid Redline APA Page 6 of 91




       Section 1.1 Transfer of Acquired Assets. At the Closing, and upon the terms and
conditions set forth in this Agreement and pursuant to sections 105, 363 and 365 of the
Bankruptcy Code, each Seller will sell, assign, transfer and deliver to Buyer, and Buyer will
purchase from each Seller, all of such Seller’s right, title and interest in, to and under the
following properties, assets and rights free and clean of all Liens (other than Permitted Liens and
Assumed Liabilities) (collectively the “Acquired Assets”):

       (a)      All real property: (i) owned by any Seller, including but not limited to Seller’s
                facility in Ellsworth, IA; or (ii) leased to any Seller pursuant to the Real Property
                Leases listed on Schedule 1.1(a), to which such Seller is a party, including all
                Leasehold Improvements thereon owned by any Seller (collectively, the “Leased
                Real Property”);

       (b)      All cash, cash equivalents and similar cash items at each Leased Real Property
                location on the Closing Date in cash registers, safes, strongboxes and lock boxes
                consistent with past practice;

       (c)      All Inventory (other than alcoholic beverage inventories in jurisdictions where the
                Law does not permit Buyer to take title to such inventories until it obtains the
                requisite Liquor License approvals from the relevant Governmental Authority;
                provided, however, Sellers shall transfer, assign, convey and deliver to Buyer such
                alcoholic beverage inventories in each instance upon issuance of the relevant
                Liquor License approval or other authorization from the relevant Governmental
                Authority (whichever occurs first));

       (d)      All tangible personal property, including machinery, equipment, furniture, fixtures,
                office equipment, computer hardware, computers, computer equipment, tools,
                information technology infrastructure, supplies, office supplies, and other tangible
                personal property of any kind owned by Sellers, and all warranties and licenses of
                Sellers thereunder or related thereto;

       (e)      All prepaid expenses of Sellers related to the Acquired Assets (“Prepaid
                Expenses”);

       (f)      All deposits paid or held by Sellers related to or arising from the Acquired Assets,
                including, without limitation, any deposits under the Real Property Leases
                (“Acquired Deposits”), but excluding Utility Deposits;

       (g)      The Contracts listed on Schedule 1.1(g) to which any Seller is a party (collectively,
                the “Acquired Contracts”);

       (h)      All permits, authorizations and licenses (collectively, the “Permits”) issued to any
                Seller by any Government, to the extent assignable, arising out of or relating to the
                Acquired Assets, other than alcohol permits (including Liquor Licenses) in
                jurisdictions where the Law does not permit Buyer to take title to such Permits
                                              2

12226612v612365892v1
   Case 19-43756         Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                Desc
                       Exhibit(s) Back-Up Bid Redline APA Page 7 of 91




                until it obtains the requisite approvals from the pertinent Governmental Authority
                (in which case Sellers shall transfer, assign, convey and deliver to Buyer such
                Permits in each instance upon issuance of the requisite approvals from the relevant
                Governmental Authority);

       (i)      All insurance benefits, rights and proceeds arising from or relating to any event or
                incident that affects, impacts or alters any Acquired Asset between the Execution
                Date and the Closing Date;

       (j)      All cars, trucks, forklifts, other industrial vehicles and other motor vehicles owned
                by Sellers;

       (k)      All Intellectual Property owned by Sellers, including the items set forth on
                Schedule 4.1(l);

       (l)      All Improvements;

       (m)      All marketing materials;

       (n)      All rights to the telephone and facsimile numbers, websites, URLs, internet domain
                names, social media accounts, and email addresses used by Sellers;

       (o)      All Records, related to the Acquired Assets and Assumed Liabilities, other than
                Records related to income Taxes of Sellers (provided that Sellers are entitled to
                retain copies of all Records);

       (p)      All goodwill associated with the Business or the Acquired Assets, including all
                goodwill associated with the Intellectual Property Rights owned by Sellers and all
                rights under any confidentiality agreements executed by any third party for the
                benefit of any of Sellers to the extent relating to the Acquired Assets and/or the
                Assumed Liabilities (or any portion thereof);

       (q)      All rights of Sellers under noncompete or non-solicitation agreements with current
                or former employees, directors, consultants, independent contractors and agents of
                any of Sellers to the extent relating to the Acquired Assets and/or the Assumed
                Liabilities (or any portion thereof);

       (r)      All other rights, demands, claims, credits, allowances, rebates or other refunds
                (including any vendor or supplier rebates) and rights in respect of promotional
                allowances or rights of setoff (whether or not known or unknown or contingent or
                non-contingent), other than against Sellers, arising out of or relating to the
                Business as of the Closing;

       (s)      All rights under or pursuant to all warranties, representations and guarantees made
                by suppliers, manufacturers, contractors and any other Person to the extent relating

                                              3

12226612v612365892v1
   Case 19-43756         Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                   Desc
                       Exhibit(s) Back-Up Bid Redline APA Page 8 of 91




                to equipment purchased, products sold, or services provided, to Sellers or to the
                extent affecting any Acquired Assets and/or Assumed Liabilities;

       (t)      Except as otherwise excluded under Section 1.2, all rights, claims, rights of offset,
                causes of action, lawsuits, judgments and other claims or demands of any nature
                against any third party arising out of, and only with respect to, the Acquired Assets
                or Assumed Liabilities; and

       (u)      all other assets that are related to or used in connection with the Acquired Assets or
                the Business (but excluding all of the Excluded Assets); and

       (v)      All Avoidance Actions.

       Notwithstanding anything herein to the contrary and in addition to Buyer’s designation
       rights pursuant to Section 1.6, Buyer may, from time to time (but in no event later that
       sixty (60) days following the Closing Date) (such period, the “Designation Rights
       Period”), amend the Acquired Assets so as to include additional assets in its sole and
       absolute discretion (except that Buyer may not add as an Acquired Asset anything
       specifically listed as an Excluded Asset below); provided, however, that (i) Buyer shall be
       solely responsible for all cost and expenses associated with any asset which is designated
       as an Acquired Asset pursuant to this section and, (ii) no such addition shall result in any
       adjustment to the Purchase Price and (iii) Sellers shall remain liable under any Leased
       Real Property which is designated as an Acquired Asset pursuant to this section unless and
       until a particular Real Property Lease is assumed and assigned to Buyer. Furthermore,
       Buyer may, from time to time, remove any Acquired Asset from this Section 1.1 in its sole
       and absolute discretion until the period ending sixty (60) days following the Closing Date
       and elect to treat such Contract, Permit or other asset as an Excluded Asset; provided,
       however, that no such removal will result in any adjustment to the Purchase Price.

       Section 1.2 Excluded Assets. Notwithstanding anything to the contrary in this
Agreement, each Seller will retain its right, title and interest in, to and under all of its properties,
assets and rights not otherwise an Acquired Asset (collectively, the “Excluded Assets”),
including:

       (a)      Except as set forth in Section 1.1(b), all Sellers’ cash, checks, cash equivalents,
                and cash in-transit;

       (b)      All trade accounts receivable of Sellers in existence as of the Closing Date
                (collectively, the “Accounts Receivable”);

       (c)      All amounts and funds (rebates and dividends) on account of, accrued by or due to
                Sellers pursuant to any agreement or arrangement with such companies for all
                periods prior to the Closing not included in Section 1.1(r) (collectively, the
                “Rebates”);


                                               4

12226612v612365892v1
   Case 19-43756         Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                   Desc
                       Exhibit(s) Back-Up Bid Redline APA Page 9 of 91




       (d)      All equity ownership interests in each Seller;

       (e)      All rights to refunds of or credits for Taxes of Sellers previously paid by Sellers
                prior to the Closing Date, and any records relating to Taxes of Sellers;

       (f)      Subject to Section 1.1(i), all insurance premiums, policies, contracts and coverage
                obtained by Sellers and all rights to insurance proceeds or other Contracts of
                insurance or indemnity (or similar agreement) recoveries;

       (g)      All avoidance claims and causes of action arising under Chapter 5 of the
                Bankruptcy Code and any related claims and causes of action under applicable
                non-bankruptcy law arising out of the same set of facts, and the proceeds from any
                of the foregoing;

       (g)      (h) All rights of and benefits to Sellers under this Agreement, the Ancillary
                Agreements or any other agreements or instruments otherwise delivered, executed
                or made in connection with this Agreement;

       (h)      (i) The Contracts to which any Seller is a party that is not an Acquired Contract;

       (i)      (j) All Utility Deposits;

       (j)      (k) The assets listed on Schedule 1.2; and

       (k)      (l) Corporate seals, minute books, charter documents, stock transfer records, record
                books, original Tax and financial records and such other files, books and records
                relating to any of the Excluded Assets or to the organization, existence or
                capitalization of any Seller.

        Section 1.3 Assumption of Liabilities. At the Closing, Buyer will assume, and
thereafter pay, perform and discharge when due, the following liabilities of Sellers (collectively,
the “Assumed Liabilities”):

       (a)      All liabilities and obligations under the Acquired Contracts, including, without
                limitation, all pre-petition cure costs required to be paid pursuant to Section 365 of
                the Bankruptcy Code in connection with the assumption and assignment of the
                Acquired Contracts (such pre-petition cure costs are, collectively, the “Cure
                Costs”);

       (b)      All liabilities and obligations in respect of any gift cards, gift certificates, loyalty
                programs or similar items relating to the business of Sellers;

       (c)      All liabilities and obligations under the Worker Adjustment and Retraining
                Notification Act of 1988, or similar state or local law regarding employee
                terminations, if any, arising out of or resulting solely from layoffs or termination of
                employees by Buyer after the Closing;
                                                5

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                          Desc
                Exhibit(s) Back-Up Bid Redline APA Page 10 of 91




       (d)      All liabilities and obligations related to accrued store-level bonuses, vacation days,
                sick days or other paid time-off, that is earned or accrued by, but not yet payable to,
                employees, officers, directors or contractors of Sellers that Buyer hires as an
                employee as part of this Transaction;

       (e)      All accrued but unpaid Property Taxes, if any, related to or arising from the
                ownership of the Acquired Assets;

       (f)      All liability for (i) accrued but unbilled or not due rent charges arising under the
                Leased Real Property, including adjustments, reconciliations and indemnity
                obligations and (ii) all cure costs required to be paid pursuant to Section 365 of the
                Bankruptcy Code in connection with the assumption and assignment of the Leased
                Real Property, whether arising prior to or following the Petition Date; and

       (g)      (f) Those liabilities and obligations assumed by or made the responsibility of Buyer
                as set forth elsewhere in this Agreement.

         Section 1.4 Excluded Liabilities. Notwithstanding anything to the contrary in this
Agreement, each Seller will retain, and remain liable and obligated for any of its respective
liabilities not otherwise included in the Assumed Liabilities and the Parties expressly
acknowledge and agree that Buyer shall not assume, be obligated to pay, perform or otherwise
discharge or in any other manner be liable or responsible for any liabilities of Sellers of any
nature, whether existing on the Closing Date or arising thereafter, other than the Assumed
Liabilities (all such liabilities that Buyer is not assuming being referred to collectively as the
“Excluded Liabilities”), including without limitation:

       (a)      Any liability arising from or related to the Excluded Assets, including without
                limitation the Excluded Contracts;

       (b)      Any and all claims, charges, lawsuits and causes of action based on:

                 (i)    age, race, color, sex (including sexual harassment), national origin,
                        ancestry, disability, religion, sexual orientation, marital status, parental
                        status, veteran status, military status, citizenship status, genetic
                        information, source of income, entitlement to benefits, or any other status
                        protected by local, state or federal laws, constitutions, regulations,
                        ordinances or executive orders;

                 (ii)   violations of personnel policies, handbooks or any covenant of good faith
                        and fair dealing or breaches of any written or implied contract of
                        employment; violations of public policy or common law, including, but
                        not limited to, claims for: personal injury; invasion of privacy; retaliatory
                        or wrongful discharge; whistle blowing; negligent hiring, retention or
                        supervision; defamation; intentional or negligent infliction of emotional
                        distress and/or mental anguish; intentional interference with contract;

                                               6

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                           Desc
                Exhibit(s) Back-Up Bid Redline APA Page 11 of 91




                         negligence; detrimental reliance; loss of consortium to you or any member
                         of your family; and/or promissory estoppel;

                 (iii)   obligations for any reason to pay damages, expenses, litigation costs
                         (including attorneys’ fees), wages, bonuses, commissions, disability,
                         retirement or welfare benefits, unemployment or worker’s compensation,
                         vacation pay and sick pay, compensatory damages, penalties, liquidated
                         damages, punitive damages, other payments, and/or interest; any
                         obligations for compensation or payments in connection with any ideas,
                         information, inventions, processes, procedures, systems, methods,
                         intellectual property or other materials that may have been developed,
                         produced, created, designed, modified, improved, enhanced or revised,
                         including, without limitation, any trademarks, service marks, trade dress,
                         copyrights, patents and/or trade secrets;

                 (iv)    violations of any applicable foreign, federal, state or local law currently in
                         effect relating to pollution, the protection of the environment or natural
                         resources; and

                 (v)     violations of any other federal, state or local law to the extent arising prior
                         to the Closing Date, including, but not limited to, the Age Discrimination
                         in Employment Act, 29 U.S.C. Section 621 et seq., as amended, Title VII
                         of the Civil Rights Act of 1964, as amended in 1991, the Civil Rights Act
                         of 1866, as amended (42 U.S.C. Section 1981), the Civil Rights Act of
                         1991, as amended (42 U.S.C. Section 1981a), the Americans with
                         Disabilities Act, as amended, the Employee Retirement Income Security
                         Act, as amended, the Consolidated Omnibus Budget Reconciliation Act of
                         1985, as amended, the Worker Adjustment and Retraining Notification
                         Act of 1988, the Family and Medical Leave Act, as amended, the
                         Uniformed Services Employment and Reemployment Rights Act, the
                         Genetic Information Nondiscrimination Act, the Fair Labor Standards Act,
                         the Equal Pay Act, the National Labor Relations Act, the Fair Credit
                         Reporting Act, the Immigration Reform Control Act, the Occupational
                         Safety and Health Act, the Sarbanes-Oxley Act, and the Employee
                         Polygraph Protection Act.

       (c)      All Employee Benefit Plan liabilities and obligations, including, without limitation,
                (i) for continuation coverage under any Employee Benefit Plan pursuant to the
                requirements of Section 4980B of the Code and COBRA, and (ii) all liabilities and
                obligations of Sellers relating to employees, former employees, persons laid-off or
                on inactive status, or their respective dependents, heirs or assigns, who have
                received, who are receiving as of the Closing Date, or who are or could become
                eligible to receive any short-term or long-term disability benefits or any other
                benefits of any kind arising out of or related in any way to the employment of
                persons by Sellers.
                                                7

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                          Desc
                Exhibit(s) Back-Up Bid Redline APA Page 12 of 91




       (d)      Any liabilities and obligations that relate solely to Sellers’ Corporate Level
                operations and employees;

       (e)      Any liability for Taxes, including but not limited to income, franchise, sales, or
                similar, arising out of or resulting from Sellers’ operations prior to the Closing
                Date;

       (f)      Except as otherwise provided for herein, any liability and obligation that arises out
                of Seller’s operations prior to the Closing Date;

       (g)      Except as set forth in Section 1.3(d), all liabilities and obligations related to any
                wages, bonuses or other compensation or benefits, including without limitation,
                vacation days, sick days or other paid time-off, that is earned or accrued by, or with
                respect to, employees, officers, directors or contractors of Sellers prior to the
                Closing; and

       (h)      All liabilities and obligations under the Worker Adjustment and Retraining
                Notification Act of 1988, or similar state or local law regarding employee
                terminations, if any, arising out of or resulting solely from layoffs or termination of
                employees by Seller.

        Section 1.5     Assumption and Assignment of Contracts.

       (a)      Schedule 1.5(a) (the “Acquired Contract List”) sets forth a list of all Contracts to
                which a Seller is a party and which Buyer has designated to be included as an
                Acquired Contract, together with estimated Cure AmountsCosts for each Acquired
                Contract. From and after the Execution Date until the date of the auction
                contemplated by the Bidding Procedures, Sellers shall make such additions,
                deletions, and amendment to Schedule 1.5(a) as Buyer shall request in writing. Any
                such deleted Contract shall be deemed to no longer be an Acquired Contract. Any
                such added Contract shall be deemed an Acquired Contract. Only Contracts listed
                on Schedule 1.5(a) shall be designated as an Acquired Contract or Acquired Asset
                and any Contract of Sellers not listed on Schedule 1.5(a) shall be deemed
                “Rejected Contracts.” For the avoidance of doubt, in the event that any Leased
                Real Property is deemed a Rejected Contract, all assets of Sellers to the extent
                related to such Leased Real Property shall become Excluded Assets.

       (b)      In connection with the assumption and assignment to Buyer of any Acquired
                Contract that is executory pursuant to this Section 1.5, the cure amounts, if any
                (such amounts, the “Cure Amounts”)Cure Costs, necessary to cure all defaults, if
                any, and to pay all actual or pecuniary losses that have resulted from such defaults
                under the Acquired Contracts, shall be paid by Buyer at the Closing, as part of the
                Total Consideration in Section 2.1.



                                               8

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                        Desc
                Exhibit(s) Back-Up Bid Redline APA Page 13 of 91




       (c)      Sellers shall use their respective commercially reasonable efforts to obtain an order
                of the Bankruptcy Court to assign the Acquired Contracts to Buyer (the
                “Assumption Approval”) on the terms set forth in this Section 1.5. In the event
                Sellers are unable to assign any such Acquired Contract to Buyer pursuant to an
                order of the Bankruptcy Court, then the Parties shall use their commercially
                reasonable efforts to obtain, and to cooperate in obtaining, all Consents from
                Governmental Authorities and third parties necessary to assume and assign such
                Acquired Contracts to Buyer, including, in the case of Buyer, paying any applicable
                Cure AmountsCosts; provided, however, that Sellers’ obligations hereunder shall
                only continue until the Chapter 11 Cases are closed or dismissed.

        Section 1.6     Designation Rights.

       (a)      During the Designation Rights Period, Sellers shall (A) not reject any Contract
                unless such Contract is expressly designated by Buyer in writing as an Excluded
                Contract under Section 1.5, Buyer fails to pay amounts owed with respect to such
                Contract in accordance with subsection (b) of this Section 1.6 (after having been
                afforded written notification and an opportunity to cure such failure in accordance
                with this Agreement) or unless otherwise agreed to in writing by Buyer and (B)
                hold all Permits and other assets specified by Buyer in writing in abeyance pending
                designation for assignment or exclusion by Buyer in accordance with this Section
                1.6.

       (b)      Any Contract not designated by Buyer in writing as either an Assumed Contract on
                the Assumed Contract List, or an Excluded Contract by express notice of the same,
                and any Permits and other assets designated in writing by Buyer, in each case prior
                to Closing, shall constitute a “Designation Rights Asset.” Buyer shall have the
                right, by written notice to Sellers within the Designation Rights Period, to specify
                that (A) any Designation Rights Asset that is a Contract shall be held by the Sellers
                and not rejected pursuant to Section 365 of the Bankruptcy Code for the duration
                of the Designation Rights Period or earlier as provided in this Section 1.6, and (B)
                any Designation Rights Asset that is not a Contract shall be held by Sellers in
                abeyance during the Designation Rights Period pending designation for assignment
                or exclusion by Buyer in accordance with this Section 1.6. With respect to any
                Designation Rights Asset, (i) Buyer shall be solely responsible for and directly pay
                for all costs associated with the continuation, operation or holding by Sellers of
                such Designation Rights Asset, for the period from the Closing through the earlier
                of (A) the end of the Designation Rights Period and (B) the date of Sellers’ receipt
                of written notice from Buyer designating the assignment or exclusion of such
                Designation Rights Asset, including but not limited to, the reasonable attorney fees
                and costs arising from preparing, filling and arguing a motion to extend the time
                period under Section 365(d)(4)(B) of the Bankruptcy Code, provided that Sellers’
                reimbursable attorney fees and costs under this section shall not exceed $20,000,
                (ii) for the avoidance of doubt, all consideration received by Sellers in respect of,
                and other benefits deriving from, such Designation Rights Asset (including
                                               9

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 14 of 91




                Designation Rights Assets sold or assigned to third parties in accordance with
                clause (c) below) shall be promptly delivered to Buyer, (iii) if such Designation
                Rights Asset is a Real Property Lease and if Buyer is granted access to and uses
                such property prior to designating such Real Property Lease as an Assumed
                Contract, Buyer shall purchase insurance (including liability and casualty policies)
                covering such real property consistent with Buyer’s past practices and shall name
                Sellers, landlords, managing agents and other required parties as an additional
                partyparties under such policies, and (iv) the foregoing shall not affect the validity
                of the transfer to Buyer of any other Acquired Asset whether or not related to such
                Designation Rights Asset. For the avoidance of doubt, Buyer shall retain the right
                to use all furniture, equipment, supplies and Inventory at any restaurant that is a
                Designation Rights Asset, and to receive one hundred percent (100%) of the
                proceeds from the sale or use of such furniture, equipment, supplies and Inventory,
                in each case during the Designation Rights Period. In the event that the costs
                associated with any Designation Rights Asset exceed the designation rights budget
                (a “Designation Cost Overage”), Buyer shall not be liable for such Designation
                Cost Overage, other than as a result of damage or destruction of any Real Property
                Lease or as a result of the Buyer’s gross negligence or willful misconduct.

       (c)      As to each Designation Rights Asset, as soon as practical after receiving further
                written notice(s) (each, a “Designation Notice”) from Buyer during the
                Designation Rights Period requesting assumption, assignment and sale of any
                Designation Rights Asset to Buyer or a third party, Sellers shall, subject to Buyer
                or such third party demonstrating adequate assurance of future performance
                thereunder and Buyer or such third party paying all Cure AmountsCosts to the
                extent required by Section 365 of the Bankruptcy Code, take all actions required by
                the Sale Order or otherwise that are reasonably necessary to seek to assume, assign
                and sell to Buyer or such third party the applicable Designation Rights Asset
                pursuant to Section 363 of the Bankruptcy Code and, if such Designation Rights
                Asset is a Contract, Section 365 of the Bankruptcy Code.

       (d)      Following the earlier of (A) the end of the Designation Rights Period and (B) the
                date of Sellers’ receipt of written notice from Buyer designating the exclusion of a
                Designation Rights Asset, a Designation Rights Asset shall be deemed to be an
                Excluded Asset for all purposes under this Agreement except with respect to
                Buyer’s obligations to pay all amounts associated with such Designation Rights
                Asset as expressly required by Section 1.6(b) above.

       (e)      Sellers and Buyer agree and acknowledge that the covenants set forth in this
                Section 1.6 shall survive the Closing.

       (f)      Notwithstanding anything in this Agreement to the contrary, on the date any
                Designation Rights Asset is assumed, assigned and sold to Buyer or its designee
                pursuant to this Section 1.6, such Designation Rights Asset shall be deemed an
                Acquired Asset for all purposes under this Agreement and no further consideration
                                             10

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 15 of 91




                (except for the applicable Cure AmountCosts with respect to Designation Rights
                Assets that are Contracts) shall be required to be paid for any Designation Rights
                Asset that is assumed, assigned and sold to Buyer or its designee.

       (g)      Sellers shall use reasonable best efforts to extend the deadline for assumption or
                rejection of any Designation Rights Asset that is a Real Property Lease for the
                maximum permitted period of time under Section 365 of the Bankruptcy Code.

       (h)      If the Parties hereto intend for any Assumed Contracts or other assets relating to a
                specific restaurant that is a Designation Rights Asset to be transferred to Buyer at
                Closing (and all conditions specified in Article VI have been met with respect to
                such assets) but Buyer has not obtained Liquor License approvals necessary to sell
                alcohol at such restaurant and applicable Law prohibits the operation of such
                restaurant (including the sale of alcohol at such restaurant) pursuant to the terms of
                a Management Agreement to be entered into in form reasonably satisfactory to
                Buyer and Sellers, then any Assumed Contracts or other assets associated with
                such restaurant shall be deemed to be Designation Rights Assets as of the Closing
                for all purposes and in all respects. Buyer shall notify Sellers of all Assumed
                Contracts and other assets that Buyer believes may be subject to this Section 1.6(h)
                prior to the Closing Date; provided, that all Assumed Contracts and other assets
                associated with such restaurant shall not be deemed to be Designation Rights
                Assets at Closing if the Liquor License approvals for the applicable restaurant are
                obtained by Buyer prior to or at Closing, and Sellers shall provide Buyer with a
                revised designation rights budget reflecting the foregoing one (1) day prior to the
                Closing Date. Notwithstanding anything to the contrary herein, with respect only to
                Assumed Contracts or other assets deemed to be Designation Rights Assets at
                Closing pursuant to this Section 1.6(h), Buyer shall have the option to extend the
                Designation Rights Period for an additional thirty (30) days upon written notice to
                Sellers no later than ten (10) days prior to the date on which the Designation Rights
                Period would otherwise end.

                               ARTICLE II.         CONSIDERATION

        Section 2.1     Purchase Price.

The aggregate consideration for the Acquired Assets will be: (a) an aggregate amount in cash
equal     to    SevenEleven       Million    Five     HundredFifty      Thousand      Dollars
($7,500,000.0011,050,000.00) (the “Unadjusted Purchase Price”) subject to adjustment for the
Price Adjustment Costs (as adjusted, the “Final Purchase Price”); plus (b) the assumption by
Buyer of the Assumed Liabilities (such assumption, together with the Final Purchase Price, the
“Total Consideration”).

        Section 2.2     Deposit.



                                              11

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                          Desc
                Exhibit(s) Back-Up Bid Redline APA Page 16 of 91




       (a)      Simultaneously with the execution of this Agreement, Buyer and Sellers shall
                execute the Escrow Agreement and Buyer shall deposit with the Escrow Agent
                cash in immediately available federal funds by wire transfer to an account
                designated by the Escrow Agent, an amount equal to Seven Hundred Ninety-Two
                Hundred Twenty-Five Thousand Five Hundred Dollars ($225,000.00792,500.00)
                (the “Deposit”), to be applied as provided in Section 2.2. The Deposit shall be
                held in escrow by the Escrow Agent in an interest-bearing bank account.

       (b)      The Parties shall cause the Escrow Agent to disburse the Deposit and interest
                earned thereon to Sellers (i) at the Closing as a credit against the Purchase Price, or
                (ii) if this Agreement is terminated pursuant to Section 7.1(b). Except as described
                in the previous sentence, the Parties shall cause the Escrow Agent to return the
                Deposit to Buyer within two (2) Business Days after any termination of the
                Agreement pursuant to Section 7.1.

        Section 2.3      Purchase Price Adjustment.

       (a)      As promptly as practicable, but in no event later than twenty (20) days prior to the
                Closing Date, Sellers will prepare and deliver to Buyer a calculation of:

                 (i)     The estimate of the amount of cash to be transferred pursuant to Section
                         1.1(b) (“Store Cash”);

                 (ii)    Accrued but unpaid rent under the Acquired Contracts prorated as between
                         the parties through the Closing Date for the month in which Closing
                         occurs (“Rent Costs”); and

                 (iii)   Accrued but unpaid Property Taxes prorated as between the parties
                         through the Closing Date (“Property Tax Costs” and together with the
                         Rent Costs shall be referred to as the “Property Costs”).

       (b)      If Buyer disagrees with Sellers’ calculation of Store Cash, Rent Costs and/or
                Property Tax Costs (collectively “Price Adjustment Costs”), Buyer may, within
                ten (10) days after receipt of the Price Adjustment Costs, deliver a notice to Sellers
                disagreeing with such calculation and setting forth Buyer’s calculation of such
                amount (“Buyer’s Notice”). Buyer’s Notice will specify those items or amounts as
                to which Buyer specifically disagrees and the reasons for Buyer’s disagreements,
                and Buyer will be deemed to have agreed with all other items and amounts
                contained in the Price Adjustment Costs.

       (c)      If Buyer’s Notice is duly delivered, Buyer and Sellers will work in good faith and
                use their commercially reasonable efforts to reach agreement on the disputed items
                or amounts in order to determine, as may be required, the amount of Price
                Adjustment Costs as of the close of business on the Closing Date. If Buyer and
                Sellers are unable to reach such agreement within five (5) days from Sellers’
                                              12

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 17 of 91




                receipt of Buyer’s Notice, the Bankruptcy Court will determine the amount of the
                disputed items and the final Price Adjustment Costs; and the Closing Date will be
                extended until such time as the Bankruptcy Court determines the amount of the
                disputed items and the final Price Adjustment Costs.

       (d)      Buyer and Sellers will, and will cause their respective Related Persons to,
                cooperate and assist in the calculation of Price Adjustment Costs, and in the
                conduct of the reviews referred to in this Section 2.2, including, without limitation,
                making available, to the extent necessary, their respective books, records, work
                papers and personnel. All amounts to be determined pursuant to this Section 2.2
                will be determined in accordance with generally accepted accounting principles in
                the United States consistently applied using Sellers’ historical methodologies and
                practices.

       (e)      The date upon which the Price Adjustment Costs will be deemed final will be the
                earlier to occur of the following: (i) Buyer’s failure to provide a Buyer’s Notice
                within ten (10) days of its receipt of the Price Adjustment Costs from Sellers; (ii)
                the mutual written agreement of Buyer and Sellers; or (iii) a final determination by
                the Bankruptcy Court in accordance with Section 2.3(c).

       (f)      The Final Purchase Price will be equal to the Unadjusted Purchase Price less the
                Price Adjustment Costs.

        Section 2.4     Closing Payments At the Closing, Buyer will pay the Final Purchase
Price as follows:

       (a)      by instruction to the Escrow Agent to release the Deposit, by wire transfer of
                immediately available funds to an account specified by Sellers, or by the
                Bankruptcy Court, as the case may be; and

       (b)      by wire transfer of immediately available funds of the remaining balance of the
                Final Purchase Price (after credit for the Deposit) to an account specified by
                Sellers, or the Bankruptcy Court, as the case may be.

        Section 2.5 Payment of Price Adjustment Costs.Following the Closing Date (and no
sooner than the Closing Date), Buyer will pay the Cure Costs as determined by the Bankruptcy
Court in the Assignment Order directly to the appropriate counterparties to the Acquired
Contracts when due, for each of the Acquired Contracts sold, assigned and transferred to it, and
Seller shall pay to Buyer the Rent Costs and the Property Tax Costs upon the entry by the
Bankruptcy Court of an Assignment Order for each Acquired Contract. On the Closing Date,
Buyer shall pay to Seller the amount of the Store Cash.

        Section 2.6 Transaction Taxes.All Taxes (excluding income taxes), including
without limitation all state and local Taxes (excluding income taxes) in connection with the
transfer of the Acquired Assets and all recording and filing fees (collectively, “Transaction

                                              13

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                        Desc
                Exhibit(s) Back-Up Bid Redline APA Page 18 of 91




Taxes”), that may be imposed by reason of the sale, transfer, assignment and delivery of the
Acquired Assets, and that are not exempt under §1146(a) of the Bankruptcy Code, will be borne
by Buyer. Buyer and Sellers will cooperate to (a) determine the amount of Transaction Taxes
payable in connection with the transactions contemplated under this Agreement; (b) provide all
requisite exemption certificates; and (c) prepare and file any and all required Tax Returns for or
with respect to such Transaction Taxes with any and all appropriate Government taxing
authorities.

       Section 2.7 Purchase Price Allocation. Buyer and Sellers agree to allocate the Total
Consideration and all other relevant items among the Acquired Assets in accordance with
Section 1060 of the Code and the treasury regulations thereunder.

                        ARTICLE III.      CLOSING AND DELIVERIES

        Section 3.1 Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) will take place on the fifth Business Day following the satisfaction or
waiver by the appropriate party of all the conditions contained in Article VI or on such other date
or at such other time as may be mutually agreed to by the parties (the “Closing Date”) and will
be effective as of 12:01 a.m. on the Closing Date, but will in no event occur later than thirty (30)
days following the approval of the Sale Order by the Bankruptcy Court. Subject to such different
procedures agreed upon by the parties, the Closing will take place via a “paper” close wherein
Buyer and Sellers will exchange such documents and instruments or copies thereof sufficient to
effect the Closing by electronic or other means without the use of a “roundtable” closing at a
particular location. All proceedings to be taken and all documents to be executed and delivered
by all parties at the Closing will be deemed to have been taken and executed simultaneously and
no proceedings will be deemed to have been taken nor documents executed or delivered until all
have been taken, executed and delivered.

        Section 3.2 Sellers’ Deliveries.Each Seller, or Sellers collectively, as the case may be,
will deliver to Buyer at or prior to the Closing or such other time as set forth in this Agreement in
a form reasonably acceptable to Buyer:

       (a)      A bill of sale, in form reasonably acceptable to Buyer and Sellers, for all of the
                Acquired Assets that are tangible personal property;

       (b)      An agreement for the assumption of the Acquired Contracts and Assumed
                Liabilities, in form reasonably acceptable to Buyer and Sellers;

       (c)      For all intangible Acquired Assets, including all Acquired Contracts, (i) an
                agreement of assumption and assignment for each registered trademark, registered
                copyright and domain name, respectively, transferred or assigned hereby and for
                each pending application therefor, or (ii) an Assignment Order effecting the same,
                in each case in form reasonably acceptable to Buyer and Sellers;



                                             14

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                           Desc
                Exhibit(s) Back-Up Bid Redline APA Page 19 of 91




       (d)      A certificate, dated as of the Closing Date, signed by its Secretary, certifying to the
                accuracy of the matters set forth in Section 6.2(a);

       (e)      Originals (or, to the extent originals are not available, copies) of all Acquired
                Contracts (together with all material amendments, supplements or modifications
                thereto) to the extent not already located at the offices of Seller;

       (f)      Physical possession of all of the Acquired Assets capable of passing by delivery
                with the intent that title in such Acquired Assets shall pass by and upon delivery;

       (g)      Certificates of title and title transfer documents to all titled motor vehicles included
                within the Acquired Assets;

       (h)      If deemed necessary by Buyer, a Transition Services Agreement in form reasonably
                acceptable to Buyer and Sellers;

       (i)      A Management Services Agreement in form reasonably acceptable to Buyer and
                Sellers;

       (j)      A duly executed IRS Form W-9 from each Seller and a non-foreign affidavit from
                each Seller dated as of the Closing Date, sworn under penalty of perjury and in
                form and substance required under Treasury Regulations issued pursuant to Section
                1445 of the IRC stating that such Seller is not a “foreign person” as defined in
                Section 1445 of the IRC;

       (k)      The officer’s certificate required by Section 6.2; and

       (l)      Such other agreements, documents or instruments of assignment and transfer that
                Buyer may reasonably request; the form and substance of which are acceptable to
                Sellers.

       Section 3.3 Buyer’s Deliveries. Buyer will deliver to Sellers at or prior to the Closing
or such other time as set forth:

       (a)      The Final Purchase Price in accordance with Section 2.4;

       (b)      A duly executed counterpart of Buyer to each of the documents listed in Section
                3.2(b), (c),(h) and (i);

       (c)      A certificate, dated as of the Closing Date, signed by its Secretary, certifying the
                accuracy of the matters set forth in Section 6.1(a); and

       (d)      Such other agreements, documents or instruments of assignment and transfer that
                Sellers may reasonably request; the form and substance of which are acceptable to
                Buyer.

                                               15

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 20 of 91




                 ARTICLE IV.        REPRESENTATIONS AND WARRANTIES

       Section 4.1 Representations and Warranties of Each Seller.Each Seller severally
represents and warrants to Buyer as of the Execution Date and the Closing Date as follows:

       (a)      Organization of Sellers; Good Standing. Each Seller is a corporation or limited
                liability company, as applicable, duly organized, validly existing and in good
                standing under the laws of the state of its incorporation or formation, as applicable,
                and has, subject to the necessary authority from the Bankruptcy Court, all requisite
                corporate or limited liability company (as applicable) power and authority to own,
                lease and operate its assets and to carry on its business as now being conducted and
                is duly qualified or licensed to do business and is in good standing in each
                jurisdiction where the character of its business or the nature of its properties makes
                such qualification or licensing necessary. Seller is duly qualified to do business as
                a foreign corporation or foreign limited liability company and is in good standing
                in every jurisdiction in which the Business is conducted.

       (b)      Authorization and Validity. Subject to the Bankruptcy Court’s entry of the Sale
                Order, (i) Seller has all requisite power and has been duly authority to enter into
                this Agreement and any Ancillary Agreements to which Seller is a party and to
                perform its obligations under this Agreement and under the Ancillary Agreements;
                and (ii) this Agreement constitutes Seller’s valid and binding obligation,
                enforceable against Seller in accordance with its respective terms.

       (c)      No Conflict or Violation. The execution, delivery and performance by Seller of this
                Agreement and any Ancillary Agreements to which Seller is a party does not
                violate or conflict with any provision of Seller’s certificate of incorporation or
                bylaws or similar organizational documents; and, subject to the Bankruptcy Court’s
                entry of the Sale Order, does not (i) violate any provision of law, or any order,
                judgment or decree of any court or Government applicable to Seller or any of its
                properties or assets; or (ii) violate or result in a breach of or constitute (with due
                notice or lapse of time or both) a default under any Contract to which Seller is
                party or by which Seller is bound or to which any of Seller’s properties or assets is
                subject.

       (d)      Title to Assets. Seller owns, and has good, valid, and marketable title to or, with
                respect to leased locations, a valid leasehold interest in, all of the Acquired Assets
                owned by it free and clear of all Liens (other than Assumed Liabilities and
                Permitted Liens) to the maximum extent permitted by Section 363 of the
                Bankruptcy Code.

       (e)      Consents and Approvals. With the exception of the Bankruptcy Court issuing a
                Sale Order approving this Agreement, no consent, waiver, authorization or
                approval of any Person or declaration, filing or registration with any Government is
                required in connection with the execution and delivery by Seller of this Agreement
                                              16

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                        Desc
                Exhibit(s) Back-Up Bid Redline APA Page 21 of 91




                or any Ancillary Agreement to which Seller is a party or the performance by Seller
                of its obligations under this Agreement or under the Ancillary Agreements.

       (f)      Litigation. Other than the bankruptcy proceeding, there are no claims, actions,
                suits, proceedings or investigations pending, threatened in writing, involving or
                against Seller, the Acquired Assets or any Related Person of Seller, that could
                affect the ability of Seller to consummate the transactions contemplated by this
                Agreement, each Ancillary Agreement or seek to prevent, enjoin, alter or
                materially delay the Transactions.

       (g)      Compliance with Law. The business of Sellers is being conducted in all material
                respects in compliance with all applicable laws and orders promulgated by any
                Government applicable to Sellers.

       (h)      Books and Records. The books and records of Sellers, all of which have been
                made available to Buyer, are complete and correct and have been maintained in
                accordance with sound business practices. The minute books of Sellers contain
                accurate and complete records of all meetings, and actions taken by written consent
                of, the stockholders, the board of directors and any committees of the board of
                directors of Sellers, and no meeting, or action taken by written consent, of any such
                stockholders, board of directors or committee has been held for which minutes
                have not been prepared and are not contained in such minute books. At the
                Closing, all of those books and records will be in the possession of Sellers.

       (i)      Employees and Employment Matters. No Seller is a party to or bound by any
                collective bargaining agreement covering the Current Employees (as determined as
                of the date of this Agreement and the Closing) or former employees of Sellers, nor
                is there any ongoing strike, walkout, work stoppage, or other material collective
                bargaining dispute affecting any Seller with respect to the Business. To the
                knowledge of Sellers’, there is no organizational effort being made or threatened
                by or on behalf of any labor union with respect to the Current Employees (as
                determined as of the date of this Agreement). Within ten (10) days of the date
                hereof, Sellers shall make available to Buyer a list of all Current Employees.

       (j)      Employee Benefit Plan.

                 (i)    Schedule 4.1(j) sets forth a complete and accurate list of Sellers’
                        Employee Benefit Plans. Sellers have provided to, or made available to,
                        Buyer true and correct copies of each Employee Benefit Plan (including all
                        plan documents and amendments thereto). Each Employee Benefit Plan
                        has been established, maintained, funded and administered in material
                        compliance with its terms and all applicable requirements of ERISA, the
                        Code, and other applicable Laws. Each Employee Benefit Plan which is
                        intended to be qualified within the meaning of Code § 401(a) is so
                        qualified and has received a favorable determination letter from the
                                              17

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                          Desc
                Exhibit(s) Back-Up Bid Redline APA Page 22 of 91




                         Internal Revenue Service upon which it may rely, or is comprised of a
                         master or prototype plan that has received a favorable opinion letter from
                         the Internal Revenue Service, and to the knowledge of Sellers nothing has
                         occurred that is reasonably likely to adversely affect the qualified status of
                         such Employee Benefit Plan. No Employee Benefit Plan is subject to Title
                         IV or Section 302 of ERISA or Section 412 of the Code, and no Seller or
                         any ERISA Affiliate contributes to or has any liability with respect to any
                         such plan.

                 (ii)    No Seller or ERISA Affiliate is a party to any Multiemployer Plan. As of
                         the date of this Agreement, no Seller or ERISA Affiliate has incurred any
                         unsatisfied withdrawal liability with respect to any Multiemployer Plan,
                         and no Seller or ERISA Affiliate is bound by any contract or has any
                         liability described in Section 4204 of ERISA.

                 (iii)   All payments, premiums, contributions, distributions, reimbursements or
                         accruals for all periods (or partial periods) ending prior to or as of the
                         Closing Date shall have been timely made in accordance with the terms of
                         the applicable Employee Benefit Plan and applicable Law.

                 (iv)    As of the date hereof, there is no pending or, to the knowledge of Sellers,
                         threatened, legal proceeding relating to any Employee Benefit Plan.

                 (v)     Notwithstanding any requirements imposed by the COBRA regulations or
                         otherwise, Sellers shall retain responsibility for all Employee Benefit Plan
                         liabilities and obligations, including, without limitation, (A) for
                         continuation coverage under any Employee Benefit Plan pursuant to the
                         requirements of Section 4980B of the Code and COBRA, and (B) all
                         liabilities and obligations of Sellers relating to employees, former
                         employees, persons laid-off or on inactive status, or their respective
                         dependents, heirs or assigns, who have received, who are receiving as of
                         the Closing Date, or who are or could become eligible to receive any
                         short-term or long-term disability benefits or any other benefits of any kind
                         arising out of or related in any way to the employment of persons by
                         Sellers. Provided, however, that Sellers are retaining such responsibility
                         only so long as Sellers maintain a group health plan.

       (k)      Liquor Licenses. Schedule 4.1(k) sets forth a complete and correct list as of the
                date of this Agreement of all liquor licenses included in the Acquired Assets
                (including beer and wine licenses) held or used by each Seller, including the
                Person in whose name such license is issued, issuing agency and location
                (collectively, the “Liquor Licenses”). Each of the Sellers is in material
                compliance with all applicable Laws with respect to the sale of liquor and all
                alcoholic beverages and has the right to sell liquor at retail for consumption within
                each of the restaurant locations of such Seller, subject to and in accordance with all
                                               18

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                          Desc
                Exhibit(s) Back-Up Bid Redline APA Page 23 of 91




                applicable provisions of the Liquor Licenses. To the knowledge of Sellers, since
                January 1, 2018, (a) there have been no legal proceedings brought or threatened to
                be brought by or before a Governmental Authority in respect of any such Liquor
                License, (b) no such Liquor License is subject to any due but unpaid tax obligation
                owed to a Governmental Authority, the outstanding nature of which would
                preclude transfer of such Liquor License from any of the Sellers to Buyer, and (c)
                no such Liquor License has been threatened by a Governmental Authority to be
                revoked, limited or not renewed.

       (l)      Intellectual Property Rights.

                 (i)    Schedule 4.1(l) sets forth an accurate and complete list of (i) all registered
                        Intellectual Property Rights included in the Acquired Assets, and (ii) all
                        material Contracts pursuant to which any Seller obtains the right to use
                        any Intellectual Property Rights. Sellers own all such registered
                        Intellectual Property free and clear of all Liens (except for Permitted
                        Liens), and all such registered Intellectual Property is valid, subsisting and,
                        to the knowledge of Sellers, enforceable, and is not subject to any
                        outstanding Order adversely affecting Sellers’ use thereof or rights thereto.
                        Except as set forth in Schedule 4.1(l)(i), there exist no pending or, to the
                        knowledge of Sellers, threatened challenges to the ownership and use by
                        Sellers of such Intellectual Property Rights, nor any alleged infringements
                        of such Intellectual Property Rights by third parties. None of the
                        Intellectual Property Rights included in the Acquired Assets have been
                        licensed by Sellers to any other Person.

                 (ii)   Except as set forth on Schedule 4.1(l)(ii), to the knowledge of Sellers,
                        none of the use of the Intellectual Property Rights included in the
                        Acquired Assets, the conduct of the Business as currently conducted, nor
                        any of the products sold or services provided by Sellers or any of their
                        Affiliates in connection therewith, infringes upon or otherwise violates the
                        intellectual property rights of any other Person.

       (m)      Environmental Matters. Other than as may be set forth in the reports described on
                Schedule 4.1(m), Sellers have not received written notice from any Governmental
                Authority or third party of any violation of or failure to comply with any
                environmental Laws (x) with respect to the Leased Real Property which, to the
                knowledge of Sellers, remains uncorrected, or (y) of any obligation to undertake or
                bear the cost of any remediation with respect to the Leased Real Property, which to
                the knowledge of Sellers, remains unperformed.

       (n)      Data Security. Other than as may be set forth on Schedule 4.1(n), Sellers have not
                received any notice, written, oral or otherwise, from any bank, payment processor,
                Governmental Authority or other third party of any successful or attempted
                network intrusion, data breach, hack, loss of customer data, loss of customer credit
                                                19

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 24 of 91




                card data or similar intrusion or loss of data. Other than as may be set forth on
                Schedule 4.1(n), Sellers have not found or been notified of any malicious software,
                malware, malicious code on any of Seller’s point of sale terminals, front of house
                computers, back of house computers or other computers.

       (o)      Contracts.

                 (i)     Schedule 4.1(o) sets forth an accurate list, as of the date hereof, of all
                         Contracts to which a Seller is a party with respect to the Business as of the
                         date hereof (and Sellers have made available, or within ten (10) days of the
                         date hereof shall make available, to Buyer true and complete copies of all
                         such Contracts).

                 (ii)    Except as to matters which would not reasonably be expected to have a
                         material adverse effect on the Business, each of the Contracts is in full
                         force and effect and is the legal, valid and binding obligation of the
                         applicable Seller and of the other parties thereto, enforceable against each
                         of them in accordance with its terms and, upon consummation of the
                         Transactions, shall continue in full force and effect without penalty or
                         other adverse consequence. Except as previously disclosed to Buyer or
                         otherwise arising out of pre-Petition Date obligations, no Seller is in
                         default under any Contract, nor, to the knowledge of Sellers, is any other
                         party to any Contract in breach of or default thereunder, and no event has
                         occurred that with the lapse of time or the giving of notice or both would
                         constitute a breach or default by any Seller or any other party thereunder.
                         Except as previously disclosed to Buyer (i) no party to any of the Contracts
                         has exercised any termination rights with respect thereto, and (ii) no party
                         has given written notice of any significant dispute with respect to any
                         Contract. Sellers have and will transfer to Buyer at the Closing, good and
                         valid title to the Acquired Contracts, free and clear of all Liens other than
                         Permitted Liens.

       (p)      Real Property.

                 (i)     The (i) Leased Real Property and (ii) brewing facility located in Ellsworth,
                         Iowa, constitutes all of the real property used by Sellers in connection with
                         the Business.

                 (ii)    Sellers do not own any real property (other than Improvements being
                         acquired hereunder and the brewing facility located in Ellsworth, Iowa).

                 (iii)   To the knowledge of Sellers, none of the Leased Real Property is subject
                         to an eminent domain or condemnation proceeding.



                                              20

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                           Desc
                Exhibit(s) Back-Up Bid Redline APA Page 25 of 91




                 (iv)    Schedule 4.1(p) lists each Real Property Lease. Sellers have delivered (or
                         otherwise made available) to Buyer a correct and complete copy of each
                         Real Property Lease.

                 (v)     Sellers have a valid, binding and enforceable leasehold interest under each
                         of the Real Property Leases under which any Seller is a lessee, free and
                         clear of all Liens other than Permitted Liens. Sellers have all certificates of
                         occupancy and Permits of any Governmental Authority necessary or useful
                         for the current use and operation of each Real Property Lease, and Sellers
                         have fully complied with all material conditions of the Permits applicable
                         to them. Except as to matters which would not reasonably be expected to
                         have a material adverse effect, no default or violation, or event that with
                         the lapse of time or giving of notice or both would become a default or
                         violation, has occurred in the due observance of any Permit.

                 (vi)    Sellers have not received any notice from any insurance company that has
                         issued a policy with respect to any Real Property Lease requiring
                         performance of any structural or other repairs or alterations to such Real
                         Property Lease. Sellers do not own or hold, nor is any Seller obligated
                         under or a party to, any option, right of first refusal or other contractual
                         right to purchase, acquire, sell, assign or dispose of any real estate or any
                         portion thereof or interest therein, except as may be set forth under the
                         Real Property Leases.

       (q)      Taxes.

                 (i)     Each Seller has timely filed all material Tax returns required to be filed by
                         it with the appropriate Governmental Authorities in all jurisdictions in
                         which such Tax returns are required to be filed (taking into account any
                         extension of time to file granted or to be obtained on behalf of such
                         Seller); (ii) all Taxes shown as due on such Tax returns and all other
                         material Taxes otherwise due and owing by Sellers or their Affiliates have
                         been timely paid (other than any Taxes not due as of the date of the filing
                         of the Bankruptcy Case as to which subsequent payment was prohibited by
                         reason of the Bankruptcy Case); and (iii) each Seller has withheld and paid
                         over to the appropriate Governmental Authority all Taxes which it is
                         required to withhold from amounts paid or owing to any employee,
                         vendor, customer, stockholder, creditor or other Person;

                 (ii)    No Seller is a foreign person within the meaning of Code Section 1445,
                         and Buyer shall not be required to withhold any amount for Taxes of
                         Sellers from the Purchase Price or other consideration provided herein;

                 (iii)   There are no Liens for Taxes on any of the Acquired Assets, other than
                         Liens for Property Taxes not yet due and payable;
                                               21

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 26 of 91




                 (iv)    No Seller has waived any statute of limitations with respect to any Taxes
                         relating to the Business or agreed to any extension of time for filing any
                         Tax return with respect to the Business which has not been filed or
                         consented to extend to a date later than the regular statutory date in which
                         any Tax may be assessed or collected by any Governmental Authority, and
                         to the knowledge of Sellers, no Tax audit, contest, examination, or other
                         proceeding with respect to, or relating to, the Taxes of the Business is
                         ongoing or planned;

                 (v)     No Seller has any branch, permanent establishment, office, or other place
                         of business outside the United States, and the Business has solely been
                         operated in the United States;

                 (vi)    Each Seller and each subsidiary thereof has properly classified for Tax
                         purposes any service providers as employees or independent contractors;

                 (vii)   None of the Acquired Assets (i) is property that is required to be treated as
                         being owned by any other Person pursuant to the “safe harbor lease”
                         provisions of Section 168(f)(8) of the Code, (ii) is “tax-exempt use
                         property” within the meaning of Section 168(h) of the Code, or (iii)
                         directly or indirectly secured any debt the interest of which is tax-exempt
                         under Code Section 103(a); or

                 (viii) No Acquired Contract or assumed employee obligation (i) provides for
                        nonqualified deferred compensation within the meaning of Code Section
                        409A (and similar state or local law) that is not compliant with Code
                        Section 409A (and similar state or local law) or (ii) gives rise to any
                        “parachute payment” that is not deductible under Code Section 280G or
                        subject to excise tax under Code Section 4999.

       (r)      Financial Statements. Schedule 4.1(r) contains the unaudited consolidated balance
                sheet of the Business as of June 25, 2019 (the “Balance Sheet”) and the related
                unaudited statement of operations for the six month period then ended. The
                financial statements referred to in the foregoing sentence are collectively referred
                to as the “Financial Statements.” The Financial Statements have been prepared
                from the books and records of Sellers on an accrual basis consistent with Sellers’
                internal accounting practices. Such Financial Statements were prepared in
                accordance with GAAP.

       Section 4.2 Representations and Warranties of Buyer. Buyer represents and
warrants to Sellers as of the Execution Date and the Closing Date as follows:

       (a)      Corporate Organization. Buyer is a limited liability company duly organized,
                validly existing and in good standing under the laws of the State of


                                              22

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                           Desc
                Exhibit(s) Back-Up Bid Redline APA Page 27 of 91




                NevadaMinnesota and has all requisite corporate power and authority to own its
                properties and assets and to conduct its business as now conducted.

       (b)      Authorization and Validity. Buyer has all requisite corporate power and authority
                to enter into this Agreement and any Ancillary Agreement to which Buyer is a
                party and to perform its obligations under this Agreement and under the Ancillary
                Agreement. The execution and delivery of this Agreement and any Ancillary
                Agreement to which Buyer is a party and the performance of Buyer’s obligations
                under this Agreement and under the Ancillary Agreements have been, or on the
                Closing Date will be, duly authorized by all necessary corporate action of Buyer,
                and no other corporate proceedings on the part of Buyer are necessary to authorize
                such execution, delivery and performance. This Agreement has been, and any
                Ancillary Agreement to which Buyer is a party has been duly executed by Buyer
                and constitutes Buyer’s valid and binding obligations, enforceable against it in
                accordance with their respective terms.

       (c)      No Conflict or Violation. The execution, delivery and performance by Buyer of
                this Agreement and any Ancillary Agreement to which Buyer is a party does not (i)
                violate or conflict with any provision of Buyer’s certificate of incorporation or
                bylaws or similar organizational documents; (ii) violate any provision of law, or
                any order, judgment or decree of any court or Government applicable to Buyer or
                any of its properties or assets; or (iii) violate or result in a breach of or constitute
                (with due notice or lapse of time or both) a default under any material Contract to
                which Buyer is party or by which Buyer is bound or to which any of Buyer’s
                properties or assets is subject.

       (d)      Consents and Approvals. No consent, waiver, authorization or approval of any
                Person or declaration, filing or registration with any Government is required in
                connection with the execution and delivery by Buyer of this Agreement or any
                Ancillary Agreement to which Buyer is a party or the performance by Buyer of its
                obligations under this Agreement or under the Ancillary Agreements.

       (e)      Adequate Assurances Regarding Acquired Contracts. As of the Closing, Buyer
                will be capable of satisfying the conditions contained in Sections 365(b) and 365(f)
                of the Bankruptcy Code with respect to the Acquired Contracts.

       (f)      Litigation. There are no claims, actions, suits, proceedings or investigations
                pending, threatened in writing or against Buyer, or any Related Person of Buyer,
                that could affect the ability of Buyer to consummate the transactions contemplated
                by this Agreement and each Ancillary Agreement.

       (g)      Adequacy of Funds. Buyer has cash on hand, existing availability under existing
                lines of credit, or other immediately available financial resources sufficient to pay
                the Unadjusted Purchase Price, Cure Cost, and all other obligations under Section
                1.3(d) at the Closing.
                                               23

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 28 of 91




        Section 4.3 Warranties Are Exclusive.                 The parties acknowledge that the
representations and warranties contained in this Article IV are the only representations or
warranties given by the parties and that all other express or implied warranties are disclaimed.
Without limiting the foregoing, Buyer acknowledges that, except for the representations and
warranties contained in Section 4.1, the Acquired Assets are conveyed “AS IS,” “WHERE IS”
and “WITH ALL FAULTS” and that all warranties of merchantability or fitness for a particular
purpose are disclaimed. WITHOUT LIMITING THE FOREGOING, BUYER
ACKNOWLEDGES THAT, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN SECTION 4.1, SELLERS AND THEIR RELATED PERSONS AND
AFFILIATES HAVE MADE NO REPRESENTATION OR WARRANTY CONCERNING
ANY (A) USE TO WHICH THE ACQUIRED ASSETS MAY BE PUT, (B) FUTURE
REVENUES, COSTS, EXPENDITURES, CASH FLOW, RESULTS OF OPERATIONS,
FINANCIAL CONDITION OR PROSPECTS THAT MAY RESULT FROM THE
OWNERSHIP, USE OR SALE OF THE ACQUIRED ASSETS OR THE ASSUMPTION OF
THE ASSUMED LIABILITIES OR (C) OTHER INFORMATION OR DOCUMENTS MADE
AVAILABLE TO BUYER OR ITS AFFILIATES OR RELATED PERSONS. Buyer further
acknowledges that Buyer has conducted, or has had an adequate opportunity to conduct, all
necessary due diligence related to Sellers’ business, the Acquired Assets, the Assumed
Liabilities, and all such other matters relating to or affecting any of the foregoing. In proceeding
with the transactions contemplated in this Agreement, except for any representations and
warranties expressly set forth in Section 4.1, Buyer is doing so based solely upon its own due
diligence and review, all of which has been completed to the satisfaction of Buyer, and Buyer has
not relied upon any oral or written statements, representations or guaranties whatsoever, whether
express or implied, made by Sellers or its agents and representatives.

                 ARTICLE V.        COVENANTS AND OTHER AGREEMENTS

       Section 5.1 Covenants of Sellers.Sellers covenant to Buyer that, during the period
from the Execution Date through and including the Closing Date or the earlier termination of this
Agreement, and to the extent applicable to the Acquired Assets:

       (a)      Conduct of Business Before the Closing. Except as set forth on Schedule 5.1(b) or
                unless otherwise agreed by Sellers and Buyer, Sellers will use commercially
                reasonable efforts to conduct their business in all material respects in the manner in
                which it has been conducted since the Petition Date and to preserve intact their
                respective business or organization and relationships with third parties; provided,
                however, that Sellers will not, without Buyer’s prior approval (which such
                approval shall not be unreasonably withheld, conditioned or delayed), amend,
                exercise any option with regard to, or otherwise modify any Real Property Lease.
                Sellers further agree to forward all correspondence with regard to any Leased Real
                Property and/or Real Property Lease and to not take any action with respect to any
                such correspondence without first obtaining Buyer’s written consent to any such
                action. Notwithstanding this covenant, Sellers may, with Buyer’s approval not to
                be unreasonably withheld, take steps to wind down its operations at the locations
                listed on Schedule 1.1(a) so long as such steps do not increase any of the liabilities
                                              24

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                           Desc
                Exhibit(s) Back-Up Bid Redline APA Page 29 of 91




                being assumed by Buyer in Section 1.3. Without limiting the generality of the
                foregoing, during the period from the date of this Agreement to the Closing, except
                as otherwise contemplated by this Agreement, set forth on Schedule 5.1(b) or as
                Buyer shall otherwise consent in writing, each Seller shall, and shall cause each of
                its respective Affiliates to, do the following: (i) pay all post-petition bills and
                invoices for post-petition goods or services promptly when due; (ii) notify Buyer of
                any material adverse change in its condition (financial or otherwise), business,
                properties, assets or liabilities, or of the commencement of or any material
                development or disposition with respect to any material governmental complaints,
                investigations, or hearings (or any written threats thereof); (iii) maintain in the
                ordinary course customary amounts of cash, cash equivalents and similar cash
                items at the location of each restaurant in cash registers, safes, strongboxes and
                lock boxes consistent with past practice; (iv) use its commercially reasonable
                efforts to keep and maintain possession of and compliance with the terms of all
                Permits (including Liquor Licenses) necessary or required by Law to own, lease
                and operate its respective properties (and the Acquired Assets) and to carry on the
                Business or that are material to the operation of the Business or the Acquired
                Assets, including by taking all commercially reasonable actions and submitting all
                payments, applications, and filings necessary to renew any such Permit due to
                expire at any time before the Closing Date (or 60 days thereafter); and (v) maintain
                insurance coverage with financially responsible insurance companies substantially
                similar in all material respects to the insurance coverage maintained by the
                Business and Sellers on the Petition Date.

       (b)      Certain Restricted Conduct. Except as set forth on Schedule 5.1(b) and except as
                otherwise set forth in this Agreement or as Buyer shall otherwise consent in
                advance in writing, during the period from the date of this Agreement to the
                Closing, no Seller shall, and each Seller shall cause each of its respective Affiliates
                not to, with respect to the Acquired Assets:

                 (i)     sell, lease, license, transfer, or dispose of other than in the ordinary course
                         of business any Acquired Assets;

                 (ii)    authorize or enter into any Contract, arrangement, or commitment other
                         than a Contract that is both (x) in the ordinary course of business and (y)
                         not a Contract that would constitute a material Contract if it were effective
                         as of the date of this Agreement;

                 (iii)   dispose of or permit to lapse any rights in, to or for the use of any material
                         Intellectual Property Right;

                 (iv)    other than in the ordinary course, authorize, undertake, make, or enter into
                         any commitments obligating any Seller to (x) make or accelerate any
                         capital expenditures or (y) undertake or approve any material renovation or
                         rehabilitation of any Leased Real Property;
                                               25

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                          Desc
                Exhibit(s) Back-Up Bid Redline APA Page 30 of 91




                 (v)     (w) increase any compensation or enter into or amend any employment,
                         severance or other agreement with any of its officers, directors or
                         employees, (x) adopt any new Employee Benefit Plan or amend or
                         terminate or increase the benefits under any existing Employee Benefit
                         Plan, except for changes which are required by Law and changes which are
                         not more favorable to participants than provisions presently in effect, (y)
                         hire any employee or individual independent contractor with annual
                         compensation in excess of $75,000, or enter into any new employment or
                         severance agreements that would result in post-termination payments
                         becoming due or payable upon termination of employment or of the
                         individual independent contractor, or (z) assume or enter into any labor or
                         collective bargaining agreement relating to the Business, any employee, or
                         any Acquired Asset;

                 (vi)    take any action that would constitute or result in an event of default under
                         any debtor-in-possession financing facility agreement or order, and/or cash
                         collateral agreement;

                 (vii)   permit, offer, agree or commit (in writing or otherwise) to permit, any of
                         the Acquired Assets to become subject, directly or indirectly, to any Lien,
                         except for Permitted Liens, Liens existing on the date of this Agreement
                         and Liens granted before a Closing in connection with any
                         debtor-in-possession financing facility agreement or order, and/or cash
                         collateral agreement;

                 (viii) do any other act that would, to the knowledge of Sellers, cause any
                        representation or warranty of any Seller in this Agreement to be or become
                        untrue in any material respect or intentionally omit to take any action
                        necessary to prevent any such representation or warranty from being
                        untrue in any material respect; or authorize or enter into any Contract,
                        agreement, or commitment with respect to any of the foregoing.

       (c)      Except as set forth on Schedule 5.1(b), no Seller nor any of its Affiliates shall, with
                respect to the Acquired Assets: (i) except pursuant to any Order governing the use
                of cash collateral entered by the Bankruptcy Court in the Bankruptcy Cases,
                voluntarily, by operation of law, or otherwise, renew, assign, transfer, sublease,
                mortgage, pledge, hypothecate or otherwise encumber any lease or the leasehold
                estate constituting a portion of the Business upon which Buyer, Seller or an
                Affiliate of either has any continuing financial or other obligation (contingent or
                otherwise) except for Permitted Liens; (ii) renew any lease nor suffer any person
                other than such Seller, its employees, agents, servants and invitees to occupy or use
                the premises or any portion thereof, without in any case the express written consent
                of Buyer, which consent shall not be unreasonably withheld or (iii) terminate,
                amend, extend, renew, modify, breach or waive any rights under any Real Property
                Lease or Contract. Any attempt to do any of the foregoing without such written
                                              26

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                          Desc
                Exhibit(s) Back-Up Bid Redline APA Page 31 of 91




                consent shall be null and void. If Sellers request such a consent from Buyer, the
                request shall be in writing specifying the terms of the renewal; the identity of the
                proposed assignee or sublessee; the duration of said desired sublease or renewal,
                the date same is to occur, the exact location of the space affected thereby and the
                proposed rentals on a square foot basis chargeable thereunder. Such request for
                Buyer consent shall be submitted to Buyer at least three (3) days in advance of the
                date on which Sellers desire to make such event occur.

       (d)      Cooperation. Sellers will use commercially reasonable efforts to (i) take, or cause
                to be taken, all action and to do, or cause to be done, all things necessary or proper,
                consistent with applicable law, to consummate and make effective as soon as
                possible the transactions contemplated by this Agreement; and (ii) assist Buyer’s
                efforts to transfer any Permits required to own the Acquired Assets.

       (e)      Sale Order. Without limiting Section 5.1(d)(ii), Sellers will use commercially
                reasonable efforts to obtain entry of the Sale Order by the Bankruptcy Court as
                soon as reasonably practicable.

       (f)      D&O Policy. At or prior to the Closing, a D&O insurance policy, or similar
                insurance policy acceptable to the Buyer, shall be bound, at Buyer’s sole expense,
                providing coverage to the directors and officers of Sellers prior to the Closing Date
                in the same amounts and for at least three (3) years following the Closing Date.

       (g)      Access to Records. From the date hereof until the earlier of the termination of this
                Agreement or the Closing Date, Sellers shall reasonably afford, and shall cause
                their officers, employees, attorneys and other agents to reasonably afford, to Buyer
                and its counsel, accountants and other representatives, access (at reasonable times
                during normal business hours) to officers and other employees of Sellers for the
                purposes of evaluating the Business and all corporate offices, restaurants,
                warehouses or other facilities, properties, books, accounts, records and documents
                of, or relating to, the Business, subject to the terms of the Confidentiality
                Agreement.

       (h)      Notices of Certain Events. Sellers shall promptly notify Buyer and deliver copies to
                Buyer of:

                 (i)    any notice or other written communication from any Person alleging that
                        the consent of such Person is or may be required in connection with the
                        consummation of the Transactions;

                 (ii)   any material written communication from any Governmental Authority in
                        connection with or relating to the Transactions, including with respect to
                        Liquor License approvals and any condemnation or eminent domain event
                        affecting any of the Real Property Leases;


                                              27

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                       Desc
                Exhibit(s) Back-Up Bid Redline APA Page 32 of 91




                 (iii)   any correspondence, report or notice required to be given by Sellers to any
                         party under a debtor-in-possession financing facility agreement or order,
                         and/or cash collateral agreement or order, or any other related document,
                         including any variance reports, weekly budget compliance reports, or
                         notice of default; or

                 (iv)    the commencement of any actions, suits, investigations or proceedings
                         relating to Sellers or the Business that, if pending on the date of this
                         Agreement, would have been required to have been disclosed pursuant to
                         Section 4.1.

       (i)      Payroll. Promptly following the Closing, the Sellers shall use the proceeds of the
                Purchase Price to pay all payroll expenses incurred through the date immediately
                prior to Closing.

         Section 5.2 Name Change. Beginning six (6) months after the Closing, Sellers shall
take steps necessary to effect a change in any of its corporate names to remove “Granite City” or
“Cadillac Ranch” from such names. As all Intellectual Property Rights of Sellers are Acquired
Assets, Sellers agree after Closing to cease use of any service marks, trademarks, trade names,
logos, emblems, signs or insignia related to the Intellectual Property Rights owned by Sellers
prior to Closing and, immediately after Closing, to cease holding themselves out as having any
affiliation with the Business (other than for the arrangements under this Agreement and the
related Agreements).

       Section 5.3 Covenants of Buyer.Buyer covenants to Sellers that, during the period
from the Execution Date through and including the Closing Date or the earlier termination of this
Agreement:

       (a)      Cooperation. Buyer will use commercially reasonable efforts to take, or cause to
                be taken, all action and to do, or cause to be done, all things necessary or proper,
                consistent with applicable law, to consummate and make effective as soon as
                possible the transactions contemplated by this Agreement.

       (b)      Adequate Assurances Regarding Acquired Contracts and Required Orders. With
                respect to each Acquired Contract, Buyer will provide adequate assurance of the
                future performance of such Acquired Contract by Buyer. Buyer will promptly take
                such actions as may be reasonably requested by Sellers to assist Sellers in
                obtaining the Bankruptcy Court’s entry of an assumption and assignment order and
                any other order of the Bankruptcy Court reasonably necessary to consummate the
                transactions contemplated by this Agreement.

        Section 5.4      Other Covenants.

       (a)      Improper Receipt of Payment. From and after the Closing, (i) each Seller will
                promptly forward to Buyer any and all payments received by it that constitutes part

                                              28

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                       Desc
                Exhibit(s) Back-Up Bid Redline APA Page 33 of 91




                of the Acquired Assets; and (ii) Buyer will promptly forward to the respective
                Seller any and all payments received by Buyer that constitute part of the Excluded
                Assets.

       (b)      Bankruptcy Issues. Buyer and Seller agree that:

                 (i)    Filing of Sale and Bidding Procedures Motion. Within seven (7) Business
                        Days of the Petition Date, Sellers shall filefiled with the Bankruptcy Court
                        a motion (the “Bidding Procedures Motion”) seeking, among other
                        things, the entry of (i) the Sale Order, and (ii) an Order (the “Bidding
                        Procedures Order”) approving the bidding procedures substantially in the
                        form of Exhibit A attached hereto (the “Bidding Procedures”).

                        (A) Auction. In the event that Sellers timely receive a conforming Initial
                        Overbid (as defined in the Bidding Procedures Order) from a prospective
                        purchaser as described above (a “Qualified Bidder”), then Sellers will
                        conduct an auction (the “Auction”) with respect to the sale of the
                        Acquired Assets. In order to participate in the Auction, each prospective
                        purchaser shall be required to comply with the requirements of the Bidding
                        Procedures and to submit an Initial Overbid that is timely and that
                        complies in all respects with the Bidding Procedures. At the Auction,
                        Qualified Bidders and/or Buyer may submit successive bids in increments
                        of at least $100,000 greater than the prior bid (the “Incremental Bid
                        Amount”) for the purchase of the Acquired Assets until there is only one
                        offer that Sellers determine, subject to Bankruptcy Court approval, is the
                        highest and best offer (the “Prevailing Bid”). When bidding at the
                        Auction, Buyer shall receive a “credit” in the amount of the Breakup Fee
                        and Expense Reimbursement. All bidding for the Acquired Assets will be
                        concluded at the Auction and there will be no further bidding at the
                        Bankruptcy Court hearing held in the Bankruptcy Cases to approve the
                        highest and best bid for the Acquired Assets (the “Approval Hearing”).
                        If no conforming Initial Overbid from a Qualified Bidder shall have been
                        received at or prior to the Bid Deadline (as defined in the Bidding
                        Procedures Order), the Auction will not be held and the Approval Hearing
                        will proceed with respect to this Agreement. The Auction shall be
                        conducted on an open-outcry and not on any sealed bid basis without the
                        prior written consent of Buyer.

                        (B) Breakup Fee. Upon the consummation of a sale of all or substantially
                        all of the Acquired Assets to any third party (other than Buyer) who
                        submits a Prevailing Bid for the Acquired Assets or termination of this
                        Agreement pursuant to Section 7.1(f) or 7.1(g) below, Sellers shall pay to
                        Buyer cash or other immediately available funds in an amount equal to the
                        sum of (A) Two Hundred Twenty Five Thousand Dollars ($225,000) (the
                        “Breakup Fee”); and (B) reimbursement to Buyer of all costs and
                                             29

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 34 of 91




                        expenses incurred by Buyer in connection with the negotiation of this
                        Agreement, applicable filings, amounts paid or payable to financing
                        sources and any due diligence undertaken in connection herewith and
                        therewith, in an amount equal to One Hundred Thousand Dollars
                        ($100,000) (the “Expense Reimbursement”). The Parties agree that the
                        Breakup Fee and Expense Reimbursement shall be the full and liquidated
                        damages of Buyer arising out of any termination of this Agreement
                        pursuant to Section 7.1(f). The provisions of this Section 5.3 shall survive
                        any termination of this Agreement pursuant to Section 7.1(f). The
                        Breakup Fee and Expense Reimbursement shall be treated as
                        administrative expense claims in the Bankruptcy Cases, shall be paid to
                        Buyer within three (3) Business Days following the closing of such sale to
                        the third party, and shall be paid to Buyer prior to the payment of the
                        proceeds of such sale to any third party asserting a Lien on the Acquired
                        Assets (and, for the avoidance of doubt, (x) no Lien of any third party shall
                        attach to the portion of the sale proceeds representing the Breakup Fee and
                        Expense Reimbursement and (y) the Breakup Fee and Expense
                        Reimbursement shall be payable first from unencumbered cash held by
                        Sellers).

                        (C) Backup Bid. At the conclusion of the Auction, Sellers shall identify
                        and certify the bid that constitutes the second highest and best offer for the
                        Acquired Assets (the “Backup Bid” and the Qualified Bidder submitting
                        such bid, the “Backup Bidder”). The Backup Bidder may be required by
                        Sellers to close on the Backup Bid within sixty (60) days of the conclusion
                        of the Auction. In the event that the Backup Bidder fails to close on the
                        transaction contemplated in the Backup Bid, Sellers shall be permitted to
                        retain the Backup Bidder’s good faith deposit as liquidated damages.
                        Buyer is not obligated to be a Backup Bidder.

                 (ii)   Bankruptcy Court Approval of Sale. Sellers and Buyer shall each use their
                        commercially reasonable efforts, and shall cooperate, assist and consult
                        with each other, to secure the entry of an Order (the “Sale Order”) of the
                        Bankruptcy Court in the Bankruptcy Cases which shall be in the form
                        agreed by the Parties and which Sale Order (i) approves this Agreement,
                        (ii) authorizes the sale of the Acquired Assets pursuant to Sections 363 of
                        the Bankruptcy Code, (iii) authorizes the assumption and assignment of
                        the Acquired Contracts pursuant to Section 365 of the Bankruptcy Code,
                        (iv) on the Closing Date, the Acquired Assets shall be sold to Buyer free
                        and clear of any and all Liens (except for Permitted Liens), including any
                        liens granted during the Chapter 11 Cases, (v) authorizes the Transactions,
                        and (vi) includes findings (x) providing that Buyer is a purchaser in good
                        faith for fair value within the meaning of Section 363(m) of the
                        Bankruptcy Code and entitled to the protection of Section 363(m) of the

                                              30

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                          Desc
                Exhibit(s) Back-Up Bid Redline APA Page 35 of 91




                         Bankruptcy Code, and (y) that the consideration for the Acquired Assets
                         constitutes reasonably equivalent value and fair consideration; provided,
                         however, Sellers shall be entitled to take such actions as may be required
                         in connection with the discharge of their fiduciary duties in the Bankruptcy
                         Cases (including soliciting higher and better offers for the Acquired
                         Assets). In connection with the assumption and assignment of the
                         Acquired Contracts pursuant to Section 365 of the Bankruptcy Code,
                         Buyer shall take all actions required to provide “adequate assurance of
                         future performance” by Buyer under the Acquired Contracts after the
                         Closing. The Sale Order shall contain findings by the Bankruptcy Court
                         that (a) Buyer is a good-faith buyer under section 363(m) of the Bankruptcy
                         Code, (b) Buyer is not a successor to the Sellers, and (c) the sale of the
                         Acquired Assets contemplated hereby did not involve any improper
                         conduct, including collusion, and cannot be avoided under grounds set
                         forth under section 363(n) of the Bankruptcy Code, unless in the
                         reasonable judgment of Sellers’ professionals, after consultation with
                         Buyer, Sellers believe there exists a factual basis that would preclude the
                         Bankruptcy Court from making such a finding. Sellers and Buyer shall
                         consult with one another in good faith regarding pleadings that either of
                         them intends to file, or positions either of them intend to take, with the
                         Bankruptcy Court in connection with or that might reasonably affect the
                         Bankruptcy Court’s entry of the Sale Order.

                 (iii)   Liquor Licenses. Sellers shall seek to have included in the Sale Order a
                         provision that immediately upon the Closing, Buyer shall be entitled to
                         continue to sell alcoholic beverages at the premises included in the
                         Acquired Assets upon the same terms as Sellers were selling such alcoholic
                         beverages until such time as Buyer has had the time and opportunity to
                         obtain its own Liquor Licenses. Buyer and/or its parent shall indemnify
                         the Sellers’ estates for any fines, penalties or administrative claims arising
                         from any Liquor License violations or from the purchase and/or sale of
                         alcohol until such time as Buyer’s purchase and transfer of the Liquor
                         Licenses from Sellers to Buyer are completed.

       (c)      License to Use Name. Following the Closing, in accordance with the provisions of
                this Section 5.4(c), Buyer agrees to grant Sellers an exclusive,a worldwide, royalty
                free, fully paid and irrevocable license to use the Intellectual Property Rights
                related to the Cadillac Ranch and Granite City brands to the extent relating to any
                Excluded Assets, provided that, any Seller (or any assignee thereof) using the
                Cadillac Ranch or Granite City brand names shall pay to Buyer a license fee equal
                to three percent (3%) of such Seller’s annual gross sales. Any use of the Cadillac
                Ranch or Granite City brand names shall be subject to a mutually agreeable license
                agreement, which shall be entered into by Buyer with such Sellers determined by
                Buyer at its sole discretion.

                                               31

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                       Desc
                Exhibit(s) Back-Up Bid Redline APA Page 36 of 91




       (d)      Avoidance Actions. Buyer agrees, on behalf of itself and its successors, assigns
                and other legal representatives, that (1) it will not sue (at law, in equity, in any
                regulatory proceeding or otherwise) any Seller, or any employee, officer, director
                or contractor of any Seller, on the basis of any Avoidance Action acquired by
                Buyer pursuant to Section 1.1(v) of this Agreement and (2) it will not transfer or
                assign any Avoidance Action acquired by Buyer pursuant to Section 1.1(v) of this
                Agreement to any other Person.

   ARTICLE VI.         CONDITIONS PRECEDENT TO PERFORMANCE BY PARTIES

        Section 6.1 Conditions Precedent to the Performance by Sellers. The obligation of
Sellers to consummate the transactions contemplated by this Agreement is subject to the
fulfillment, at or before the Closing, of the following conditions, any one or more of which, other
than the condition contained in Section 6.1(c), may be waived by Sellers, in their discretion:

       (a)      Representations and Warranties of Buyer. The representations and warranties of
                Buyer made in Section 4.2 of this Agreement, in each case, will be true and correct
                in all material respects as of the Execution Date and as of the Closing Date as
                though made by Buyer as of the Closing Date, except to the extent such
                representations and warranties expressly relate to an earlier date, in which case
                such representations and warranties will be true and correct on and as of such
                earlier date.

       (b)      Performance of the Obligations of Buyer. Buyer has performed in all material
                respects all obligations required under this Agreement and any Ancillary
                Agreement to which Buyer is party to be performed by Buyer on or before the
                Closing Date.

       (c)      Governmental Consents and Approvals. The Bankruptcy Court will have entered
                the Sale Order and the Assignment Order, and such orders will be in full force and
                effect, and no order staying, reversing, modifying, vacating or amending such
                orders will be in effect on the Closing Date.

       (d)      Closing Deliveries.   Buyer will have made the deliveries contemplated under
                Section 3.3.

       (e)      The transactions contemplated by the Final Documents entered into between
                Sellers and the Successful Bidder (as each such term is defined in the Bidding
                Procedures) have not been consummated pursuant to a Sale Order.

        Section 6.2 Conditions Precedent to the Performance by Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement are subject to the
fulfillment, at or before the Closing, of the following conditions, any one or more of which, other
than the condition contained in Section 6.2(c), may be waived by Buyer, in its discretion:


                                             32

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                          Desc
                Exhibit(s) Back-Up Bid Redline APA Page 37 of 91




       (a)      Representations and Warranties of Sellers. The representations and warranties of
                Sellers made in Section 4.1 of this Agreement will be true and correct in all
                material respects as of the Execution Date and as of the Closing Date as though
                made by Sellers as of the Closing Date, except to the extent such representations
                and warranties expressly relate to an earlier date, in which case such
                representations and warranties will be true and correct on and as of such earlier
                date.

       (b)      Performance of the Obligations of Sellers. Sellers will have performed in all
                material respects all obligations required under this Agreement or any Ancillary
                Agreement to which Sellers are party to be performed by Sellers on or before the
                Closing Date.

       (c)      Governmental Consents and Approvals. The Bankruptcy Court will have entered
                the Sale Order, which shall include a waiver of the fourteen (14) day stay set forth in
                Rule 6004(h) of the Federal Rules of Bankruptcy Procedure, and the Assignment
                Order, and such orders will be in full force and effect.

       (d)      Closing Deliveries. Sellers will have made the deliveries contemplated under
                Section 3.2.

       (e)      From the date of this Agreement until the Closing Date, there shall not have
                occurred and be continuing any material adverse effect on the Business.

       (f)      Sellers shall have delivered a certificate from an authorized officer of Sellers to the
                effect that each of the conditions specified in Section 6.2(a), (b) and (e) have been
                satisfied.

       (g)      The transactions contemplated by the Final Documents entered into between
                Sellers and the Successful Bidder (as each such term is defined in the Bidding
                Procedures) have not been consummated pursuant to a Sale Order.

       (h)      (g) The Bankruptcy Court shall have entered the Sale Order which shall have
                become final and non-appealable and shall have confirmed the sale of the Acquired
                Assets described in this Agreement and in accordance with this Agreement to
                Buyer by the Seller.

                                ARTICLE VII. TERMINATION

       Section 7.1 Conditions of Termination. This Agreement may be terminated only in
accordance with this Section 7.1. This Agreement may be terminated at any time before the
Closing as follows:

       (a)      By mutual consent of Sellers and Buyer;


                                              33

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                            Desc
                Exhibit(s) Back-Up Bid Redline APA Page 38 of 91




       (b)      By Sellers, by notice to Buyer, if Sellers have provided Buyer with notice of any
                material inaccuracy of any representation or warranty contained in Section 4.2, or
                of a material failure to perform any covenant or obligation of Buyer contained in
                this Agreement or any Ancillary Agreement to which Buyer is party, and Buyer has
                failed, within ten (10) Business Days after such notice, to remedy such inaccuracy
                or perform such covenant or provide reasonably adequate assurance to Sellers of
                Buyer’s ability to remedy such inaccuracy or perform such covenant or obligation;
                provided, however, that Sellers will not have the right to terminate this Agreement
                under this Section 7.1(b) if Sellers are then in material breach of this Agreement;

       (c)      By Sellers, if the Bankruptcy Court dismisses Sellers’ Chapter 11 cases or converts
                the Chapter 11 cases to cases under Chapter 7 of the Bankruptcy Code; if the
                Bankruptcy Court confirms a Chapter 11 plan in Sellers’ Chapter 11 cases; or if the
                Bankruptcy Court appoints a Chapter 11 trustee or an examiner with expanded
                powers;

       (d)      By Buyer, by notice to Sellers, if Buyer has previously provided Sellers with notice
                of any material inaccuracy of any representation or warranty of Sellers contained in
                Section 4.1 or a material failure to perform any covenant or obligation of Sellers
                contained in this Agreement or any Ancillary Agreement to which Sellers are party,
                and Sellers have failed, within ten (10) Business Days after such notice, to remedy
                such inaccuracy or perform such covenant or provide reasonably adequate
                assurance to Buyer of Sellers’ ability to remedy such inaccuracy or perform such
                covenant; provided, however, that Buyer will not have the right to terminate this
                Agreement under this Section 7.1(d) if Buyer is then in material breach of this
                Agreement;

       (e)      By any party by giving written notice to the other parties if the Closing shall not
                have occurred on or prior to the Outside Date; provided, however, that if the
                Closing shall not have occurred on or before the Outside Date due to a material
                breach of any representations, warranties, covenants or agreements contained in
                this Agreement by Buyer or Sellers, then the breaching party may not terminate this
                Agreement pursuant to this Section 7.1(e);

       (f)      Automatically, upon (i) the consummation of an Alternative Transaction or (ii) the
                issuance of a final and non-appealable order, decree, or ruling by a Governmental
                Authority to permanently restrain, enjoin or otherwise prohibit the Closing; or

       (g)      By Buyer, by notice to Seller, if (i) if any of the Sellers files (y) any motion with the
                Bankruptcy Court seeking an order approving, or (z) any plan involving, any
                Alternate Transaction; or (ii) if Sellers enter into a definitive agreement with a
                third party for an Alternate Transaction;

        Section 7.2     Effect of Termination; Remedies.

                                               34

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                        Desc
                Exhibit(s) Back-Up Bid Redline APA Page 39 of 91




       (a)      In the event of termination pursuant to Section 7.1, this Agreement will become
                null and void and have no effect (other than Article VII, Article VIII and Article
                IX, which will survive termination), with no liability on the part of Sellers, Buyer,
                or their respective Affiliates or respective Related Persons, with respect to this
                Agreement or any Ancillary Agreement, except for any liability provided for in this
                Article VII.

       (b)      If this Agreement is terminated pursuant to Section 7.1(a), (c), (d), (e), (f) or (g)
                then, within two (2) Business Days after such termination, the Deposit will be
                returned to Buyer, without interest.

       (c)      If this Agreement is terminated pursuant to Section 7.1(b) then all right, title and
                interest to the Deposit will automatically vest in Sellers. The Parties hereby agree
                that it is impossible to determine accurately the amount of damages that Sellers
                would suffer if the transactions contemplated hereby were not consummated as a
                result of a breach of this Agreement by Buyer or termination of this Agreement
                pursuant to Section 7.1(b). As a result, notwithstanding anything in this
                Agreement to the contrary, Sellers hereby agree that, in the event of a termination
                of this Agreement by Sellers under Section 7.1, (i) the Deposit shall be delivered to
                Sellers as liquidated damages against Buyer for all liabilities of Buyer under this
                Agreement and (ii) such liquidated damages shall be the sole and exclusive remedy,
                at Law and equity, of Sellers against Buyer for Buyer’s breach and such
                termination and Buyer shall have no further liability of any kind to Sellers, any of
                their Affiliates, or any third party on account of this Agreement.

       (d)      If this Agreement is terminated pursuant to Section 7.1(g), then, the Deposit will
                be returned to Buyer, without interest; and subject to the approval of the
                Bankruptcy Court, Sellers will pay to Buyer the Breakup Fee and Expense
                Reimbursement. Any payment of the Breakup Fee and Expense Reimbursement
                under this Section 7.2 will be made by Sellers from the proceeds of the Alternative
                Transaction by wire transfer of immediately available funds to an account
                designated in writing by Buyer upon the closing of such Alternative Transaction.

       (e)      Sellers acknowledge that the Breakup Fee and the Expense Reimbursement (or any
                portion thereof) are necessary and appropriate expenses for the administration of
                their estates, pursuant to Sections 503 and 507 of the Bankruptcy Code, and that
                the Breakup Fee and Expense Reimbursement (or any portion thereof) are allowed
                administrative expenses.

        Section 7.3 Exclusive Remedy; Waiver. Prior to the Closing, the parties’ sole and
exclusive remedies for any claim arising out of or in connection with this Agreement will be
termination in accordance with, and obtaining the remedies provided in, this Article VII. The
failure by either Sellers or Buyer to pursue or foreclose on any right or remedy against the other
party, by itself, will not constitute a waiver, and any waiver under this Article VII will be
effective only if made in writing.
                                              35

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 40 of 91




                       ARTICLE VIII. SURVIVAL AND INDEMNIFICATION

       Section 8.1 Survival; Indemnification. None of the representations and warranties of
each Seller and of Buyer made in this Agreement will survive the Closing Date, and all of such
representations and warranties will be extinguished by the Closing. All covenants and
agreements of the parties contained in this Agreement will survive Closing, unless otherwise
expressly stated therein. If the Closing occurs, Buyer will indemnify and hold harmless Sellers
and their respective Affiliates and Related Persons against any and all losses, liability, expense or
damage that result from or arise out of the Assumed Liabilities, and will promptly pay such
Assumed Liabilities as they become due and payable.

                              ARTICLE IX.         MISCELLANEOUS

         Section 9.1 Alternative Transaction.Notwithstanding anything in this Agreement or
in any Ancillary Agreement to the contrary, Sellers may furnish information concerning Sellers,
the Acquired Assets and the Assumed Liabilities to any Person in connection with a potential
Alternative Transaction and negotiate, enter into and consummate an Alternative Transaction;
provided, however, Sellers covenant that they shall not, and shall cause each of their directors,
managers, officers, stockholders, owners, Affiliates or other representatives, directly or
indirectly, either solicit, discuss or negotiate with any third party any Competing Arrangement
until such time as the Bidding Procedures Motion has been approved and the Bidding Procedures
Order has been entered by the Bankruptcy Court. For purposes of this Agreement, the term
“Competing Arrangement” means any transaction or potential transaction whereby any party
other than Buyer would (x) act as a “stalking horse”, become a plan sponsor, be a competing
initial bidder or otherwise be pre-qualified as a bidder for any sale of the Sellers’ Business, assets
or operations, or (y) receive any form of breakup fee, expense reimbursement or other bid
protections as a component of or condition to their agreement to purchase all or any of the
Sellers’ Business, assets or operations, in each case for clause (x) and (y) whether in a sale
through the Bankruptcy Court or otherwise..

       Section 9.1 Section 9.2 Further Assurances. At the request and the sole expense of
the requesting party, Buyer or Sellers, as applicable, will execute and deliver, or cause to be
executed and delivered, such documents as Buyer or Sellers, as applicable, or their respective
counsel may reasonably request to effectuate the purposes of this Agreement and the Ancillary
Agreements.

        Section 9.2 Section 9.3 Successors and Assigns. This Agreement will inure to the
benefit of and will be binding upon the successors and assigns of the parties to this Agreement.

        Section 9.3 Section 9.4 Governing Law; Jurisdiction. This Agreement will be
construed, performed and enforced in accordance with, and governed by, the laws of the State of
Delaware (without giving effect to the principles of conflicts of laws thereof), except to the
extent that the laws of such State are superseded by the Bankruptcy Code or other applicable
federal law. For so long as Sellers are subject to the jurisdiction of the Bankruptcy Court, the
parties irrevocably elect, as the sole judicial forum for the adjudication of any matters arising
                                             36

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                       Desc
                Exhibit(s) Back-Up Bid Redline APA Page 41 of 91




under or in connection with the Agreement, and consent to the exclusive jurisdiction of, the
Bankruptcy Court.

        Section 9.4 Section 9.5 Expenses. Except as otherwise provided in this Agreement,
Sellers and Buyer will pay their own expenses in connection with this Agreement and the
transactions contemplated by this Agreement, including, without limitation, any legal and
accounting fees, whether or not the transactions contemplated by this Agreement are
consummated.

       Section 9.5 Section 9.6 Broker’s and Finder’s Fees. Neither Sellers nor Buyer has
engaged any broker or finder in connection with any of the transactions contemplated by this
Agreement other than Duff & Phelps Securities, LLC, as Sellers’ investment banker, and Hilco
Real Estate, LLC, as Sellers’ leasing agent, whose fees and expenses will, as between the parties,
be the sole responsibility of Sellers, and, insofar as such party knows, no other broker or other
Person is entitled to any commission or finder’s fee in connection with any of the transactions
contemplated by this Agreement.

       Section 9.6 Section 9.7 Severability. In the event that any part of this Agreement is
declared by any court or other judicial or administrative body to be null, void or unenforceable,
such provision will survive to the extent it is not so declared, and all of the other provisions of
this Agreement will remain in full force and effect only if, after excluding the portion deemed to
be unenforceable, the remaining terms provide for the consummation of the transactions
contemplated by this Agreement in substantially the same manner as set forth on the Execution
Date.

        Section 9.7 Section 9.8 Notices. (a) All notices, requests, demands, consents and
other communications under this Agreement will be in writing and will be deemed to have been
duly given: (i) on the date of service, if served personally on the party to whom notice is to be
given; (ii) on the day of transmission, if sent via facsimile transmission to the facsimile number
given below or by electronic mail to the electronic mail address given below; (iii) on the day after
delivery to Federal Express or similar overnight courier or the Express Mail service maintained
by the United States Postal Service addressed to the party to whom notice is to be given; or (iv)
on the fifth day after mailing, if mailed to the party to whom notice is to be given, by first class
mail, registered or certified, postage prepaid and properly addressed, to the party as follows:

        If to Sellers:

                 Granite City Food & Brewery Ltd.
                 3600 American Boulevard West
                 Suite 400
                 Bloomington, MN 55431
                 Attention: Nathan G. Hjelseth
                 Email: nhjelseth@gcfb.net
                 Facsimile: (952) 215-0671

                                            37

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                     Desc
                Exhibit(s) Back-Up Bid Redline APA Page 42 of 91




        With a copy to (which will not constitute notice):

                 Briggs and Morgan, P.A.Taft Stettinius & Hollister LLP
                 2200 IDS Center
                 80 South 8th Street
                 Minneapolis, MN 55402
                 Attention: Brett D. Anderson
                 Email: banderson@briggstaftlaw.com
                 Facsimile: (612) 977-8400

        If to Buyer:

                 c/o Kelly Investment Group, LLCBBQ Acquisition Inc.
                 12730 High Bluff Drive, Suite 250
                 San Diego, CA 92130
                 Attention: Michael Kelly
                 Facsimile: 619-687-5010
                 Email: michael@kellycompanies.com

        With a copy to (which will not constitute notice):
               c/o Kelly Investment Group, LLCBBQ Holdings, Inc.
               12730 High Bluff12701 Whitewater Drive, Suite 250290
               San Diego, CA 92130 Minnetonka, MN 55343
               Attention: Legal Department
               Facsimile:
               Attn: Michael Medved
               Email: luke@kellyinvestmentgroupMichael.Medved@bbq-holdings.com

       (b)      Any party may change its address, facsimile number or email address for the
                purpose of this Section 9.8 by giving the other parties written notice of its new
                address in the manner set forth above.

        Section 9.8 Section 9.9 Amendments; Waivers. This Agreement may only be
amended or modified, and any of the terms, covenants, representations, warranties or conditions
of this Agreement may only be waived, by a written instrument executed by Buyer and Sellers, or
in the case of a waiver, by the party waiving compliance. Any waiver by any party of any
condition, or of the breach of any provision, term, covenant, representation or warranty contained
in this Agreement, in any one or more instances, will not be deemed to be or construed as a
furthering or continuing waiver of any such condition, or of the breach of any other provision,
term, covenant, representation or warranty of this Agreement.

       Section 9.9 Section 9.10 Public Announcements.Promptly following the Execution
Date, Sellers will make a press release in form and substance reasonably satisfactory to Sellers
and Buyer regarding the transactions contemplated in this Agreement. Promptly after the

                                            38

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 43 of 91




Closing, the parties will make a joint press release in form and substance reasonably satisfactory
to both of them regarding the transactions contemplated in this Agreement. Except as provided
in the foregoing sentence, no party will make any press release or public announcement
concerning the transactions contemplated by this Agreement without first coordinating their
communications strategy with the other party, unless a press release or public announcement is
required by law, the rules of any stock exchange, or is permitted by, or required by an order of,
the Bankruptcy Court. If any such announcement or other disclosure is required by law, the rules
of any stock exchange or is permitted by, or required by an order of, the Bankruptcy Court, the
disclosing party will use reasonable efforts to give the non-disclosing party or parties prior notice
of, and an opportunity to comment on, the proposed disclosure; provided, there will be no
liability to the disclosing party for failure to notify the other party. The parties acknowledge that
Sellers will file this Agreement with the Bankruptcy Court in connection with obtaining the Sale
Order.

        Section 9.10 Section 9.11 Entire Agreement. This Agreement and the Ancillary
Agreements contain the entire understanding between the parties with respect to the transactions
contemplated by this Agreement and supersede and replace all prior and contemporaneous
agreements and understandings, oral or written, with regard to such transactions. The Recitals
and all Exhibits and Schedules to this Agreement and any documents and instruments delivered
pursuant to any provision of this Agreement are expressly made a part of this Agreement as fully
as though completely set forth in this Agreement.

        Section 9.11 Section 9.12 No Third Party Beneficiaries. Nothing in this Agreement
is intended to or will confer any rights or remedies under or by reason of this Agreement on any
Persons other than Sellers and Buyer and their respective successors and permitted assigns.
Nothing in this Agreement is intended to or will relieve or discharge the obligator of liability of
any third Persons to Sellers or to Buyer. This Agreement is not intended to give and will not give
any third Persons any right of subrogation or action over or against Sellers or Buyer.

       Section 9.12 Section 9.13 Headings. The article and section headings in this
Agreement are for reference purposes only and will not affect the meaning or interpretation of
this Agreement.

       Section 9.13 Section 9.14 Counterparts; Delivery. This Agreement may be executed
in counterparts, each of which will be deemed an original, and all of which will constitute the
same agreement. The signature of any of the parties may be delivered and made by facsimile,
portable document format (“pdf”) or other electronic means capable of creating a printable copy,
and each such signature will be treated as original signatures for all purposes.

        Section 9.14 Section 9.15 Construction. Any reference to any law will be deemed also
to refer to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” means including without limitation. Any reference to the
singular in this Agreement will also include the plural and vice versa. The phrase “to which any
Seller is a party,” or similar construction, is intended to limit the applicable listing of any items,
properties, assets, or Contracts to only those items that a Seller actually owns or to which any
                                             39

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                      Desc
                Exhibit(s) Back-Up Bid Redline APA Page 44 of 91




Seller is actually a party, as the case may be, and is meant to exclude any listed property or
Contract otherwise.

       Section 9.15 Section 9.16 Bulk Sales. Buyer waives compliance with any laws
governing bulk sales, including any applicable provisions of the Uniform Commercial Code.

                               ARTICLE X.         DEFINITIONS

As used in this Agreement, the following terms have the following meanings:

“Accounts Receivable” has the meanings set forth in Section 1.2(b).

“Acquired Assets” has the meaning set forth in Section 1.1.

“Acquired Contracts” has the meaning set forth in Section 1.1(g).

“Acquired Deposits” has the meaning set forth in Section 1.1(f).

“Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling,
controlled by or under direct or indirect common control with such Person.

“Agreement” has the meaning set forth in the Preamble.

“Allocation Adjustment Notice” has the meaning set forth in Section 2.7.

“Alternative Transaction” means any transaction or series of transactions (regardless of the
form thereof) involving a sale of all or any substantial portion of the Acquired Assets by Sellers,
or any one or more of them, to a purchaser or purchasers other than Buyer; provided, that such
transaction is undertaken pursuant to Section 363 of the Bankruptcy Code.

“Ancillary Agreements” means the Confidentiality Agreement, any bill of sale, assignment or
assumption agreement, transition services agreement, management services agreement or other
related agreements by and between Sellers and Buyer effecting or evidencing the transactions
contemplated under this Agreement.

“Approval Hearing” has the meaning set forth in Section 5.4(b)(i)(A).

“Assignment Order” means an order of the Bankruptcy Court pursuant to Sections 105 and 365
of the Bankruptcy Code, which order will (i) authorize the assumption by Sellers and assignment
to Buyer of the Acquired Contracts, (ii) establish the Cure Costs relating to the Acquired
Contracts, and (iii) provide that Buyer has demonstrated adequate assurance of future
performance under the Acquired Contracts.

“Assumed Liabilities” has the meaning set forth in Section 1.3.



                                            40

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                   Desc
                Exhibit(s) Back-Up Bid Redline APA Page 45 of 91




“Auction” has the meaning set forth in Section 5.4(b).Avoidance Actions” shall mean all claims
and causes of action arising under Sections 502, 510, 541, 544, 545, 547, 548, 549, 550 and 553
of the Bankruptcy Code, or under related state or federal statutes and common law, including
fraudulent transfer laws, or under applicable non-bankruptcy law arising out of the same set of
facts, and the net proceeds from any of the foregoing.

“Backup Bid” has the meaning set forth in Section 5.4(b)(i)(C).

“Backup Bidder” has the meaning set forth in Section 5.4(b)(i)(C).

“Balance Sheet” has the meaning set forth in Section 4.1(r).

“Bankruptcy Code” has the meaning set forth in the Recitals.

“Bankruptcy Court” has the meaning set forth in the Recitals.

“Bid Procedures” means the Bid Procedures in substantially the form attached to this
Agreement as Exhibit A.

“Bidding Procedures” has the meaning set forth in Section 5.4(b)(i).

“Bidding Procedures Motion” has the meaning set forth in Section 5.4(b)(i).

“Bidding Procedures Order” has the meaning set forth in Section 5.4(b)(i).

“Breakup Fee” has the meaning set forth in Section 5.4(b)(i)(B).

“Business” has the meaning set forth in the Recitals.

“Business Day” means any day other than Saturday, Sunday and any day that is a federal legal
holiday.

“Buyer” has the meaning set forth in the Preamble.

“Buyer’s Notice” has the meaning set forth in Section 2.3(b).

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“COBRA” means Part 6 of Subtitle B of Title I of ERISA.

“Code” means the Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” means the confidentiality agreement Buyer executed in
conjunction with its review of Sellers’ records.

                                           41

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                      Desc
                Exhibit(s) Back-Up Bid Redline APA Page 46 of 91




“Contract” means any contract, agreement, lease or sublease, license or sublicense, instrument,
indenture, commitment or undertaking, whether in written form or otherwise.

“Corporate Level” means, as applicable, any assets, properties, expenses, costs, commitments,
Contracts, obligations, liabilities or other operational activities or items conducted or owned by
Sellers primarily for the collective benefit of all restaurant locations and their employees,
including, but not limited to, all Sellers’ Employee Benefit Plans, if any, and all liabilities and
obligations of Sellers thereunder.

“Cure Costs” has the meaning set forth in Section 1.3(a).

“Current Employees” means all employees of Sellers employed immediately prior to the
discharge of employees required by the closing of the Transactions, whether active or not
(including those on short-term disability, leave of absence, paid or unpaid, or long-term
disability).

“Deposit” has the meaning set forth in Section 2.2(a).

“Designation Cost Overage” has the meaning set forth in Section 1.6(b).

“Designation Notice” has the meaning set forth in Section 1.6(c).

“Designation Rights Asset” has the meaning set forth in Section 1.6(b).

“Designation Rights Period” has the meaning set forth in Section 1.1.

“Employee Benefit Plans” means (i) all employee benefit plans as defined in section 3(3) of
ERISA; (ii) all compensation, pay, severance pay, salary continuation, bonus, incentive, stock
option, retirement, pension, profit sharing or deferred compensation plans, Contracts, programs,
funds or arrangements of any kind; and (iii) all other employee benefit plans, programs, funds or
arrangements (whether written or oral, qualified or nonqualified, funded or unfunded, foreign or
domestic, currently effective or terminated, and whether or not subject to ERISA) and any trust,
escrow or similar agreement related thereto, whether or not funded.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” means Wilmington Trust, N.A.

“Excluded Assets” has the meaning set forth in Section 1.2.

“Excluded Contracts” means any Contract to which a Seller is a party that is not an Acquired
Contract.

“Excluded Liabilities” has the meaning set forth in Section 1.4.

“Execution Date” has the meaning set forth in the Preamble.
                                            42

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                      Desc
                Exhibit(s) Back-Up Bid Redline APA Page 47 of 91




“Final Purchase Price” has the meaning set forth in Section 2.1.

“Financial Statements” has the meaning set forth in Section 4.1(r).

“Government” means any agency, division, subdivision or governmental or regulatory authority,
or any adjudicatory body thereof, of the United States or any state or territory thereof.

“Governmental Authority” means any federal, state, local, municipal, foreign, supranational or
other governmental or quasi-governmental authority of any nature (including any governmental
agency, branch, bureau, commission, department, official or entity and any court or other
tribunal), or any administrative, executive, judicial, legislative, police, regulatory or Taxing
Authority, or arbitral body.

“Improvements” means all leasehold improvements located, placed, constructed or installed on
or under any parcel of Leased Real Property, including all utilities, fire protection, security,
surveillance, telecommunications, computer, wiring, cable, heat, exhaust, ventilation, air
conditioning, electrical, mechanical, plumbing and refrigeration systems, facilities, lines,
installations and conduits.

“Incremental Bid Amount” has the meaning set forth in Section 5.4(b)(i)(A).

“Intellectual Property Rights” means all of Sellers’ intellectual property, including: (i) patents,
patent applications and patent rights; (ii) trademarks (registered and at common law), trademark
registrations and applications, trade names, logos, trade dress, brand names, service marks
(registered and at common law), service mark registrations and applications, websites, domain
names and other indicia of source and all goodwill associated therewith (subject to those
restrictions under the Franchise Agreements); (iii) works of authorship, copyrights, copyright
registrations and applications for registration, and moral rights; (iv) know-how, trade secrets,
customer lists, proprietary information, proprietary processes and formulae, databases and data
collections; (v) all source and object code, software, algorithms, architecture, structure, display
screens, layouts, inventions, development tools; (vi) all documentation and media constituting,
describing or relating to the above, including manuals, memoranda and records; and (vii) all
other intellectual property rights related to the Business.

“Inventory” means all supplies, goods, finished goods, materials, raw materials, work in
process, perishable inventory and stock in trade owned by any Seller, whether or not prepaid, and
wherever located, held or owned, including all fresh and frozen foodstuffs, alcoholic beverages,
non-alcoholic beverages, disposable paper goods (such as napkins and paper towels), silverware,
plates and dining ware, cups, glassware, mugs, cooking utensils, packaging materials, ingredients
soaps and detergents, condiments, retail merchandise, replacement and spare parts and fuels and
other similar items.

“Law” means any law, statute, regulation, rule, code, constitution, ordinance, treaty, rule of
common law, or Order of, administered or enforced by or on behalf of, any Governmental
Authority.
                                            43

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                      Desc
                Exhibit(s) Back-Up Bid Redline APA Page 48 of 91




“Leased Real Property” has the meaning set forth in Section 1.1(a).

“Leasehold Improvements” means those fixtures, structures and other improvements located on
any Leased Real Property used in the operation of Sellers’ business.

“Lien” means, with respect to any property or asset, any mortgage, deed of trust, lien (statutory
or otherwise), hypothecation, pledge, security interest, claim, encumbrance, restriction, charge,
instrument, preference, priority, option, or right of first refusal, of any kind or nature, whether
secured or unsecured, choate or inchoate, filed or unfiled, scheduled or unscheduled, recorded or
unrecorded, contingent or non-contingent, material or non-material, known or unknown
(including real property, tangible property and intangible property and including any “Lien” as
defined in the Bankruptcy Code).

“Liquor Licenses” has the meaning set forth in Section 4.1(k).

“Outside Date” means the date that is one hundred twenty (120) days following the Execution
Date.

“Permits” has the meaning set forth in Section 1.1(h).

“Permitted Liens” means (i) Liens granted by Buyer at or after the Closing in connection with
any financing of Buyer related to the purchase of the Acquired Assets pursuant to this Agreement
(but not including Liens related to any Leased Real Property); (ii) non-monetary Liens that do not
materially interfere with the ability of Buyer to own and operate the Acquired Assets in
substantially the manner as operated immediately prior to the execution of this Agreement; (iii)
Liens that arise under zoning, building codes, land use and other similar laws, none of which
would materially interfere with the ownership or operation by Buyer of any of the Acquired
Assets following the Closing in substantially the manner as owned and operated immediately
prior to the execution of this Agreement; (iv) Liens for Taxes not yet due and payable in respect
of Acquired Assets; and (v) with respect to leased or licensed property, the terms and conditions
of the lease or license applicable thereto.

“Person” means any individual, corporation, partnership, limited liability company, joint
venture, association, joint-stock company, trust, unincorporated organization or Government.

“Petition Date” has the meaning set forth in the Recitals.

“Prepaid Expenses” has the meaning set forth in Section 1.1(e).

“Prevailing Bid” has the meaning set forth in Section 5.4(b)(i)(A).

“Price Adjustment Costs” has the meaning set forth in Section 2.3(b).

“Property Costs” has the meaning set forth in Section 2.3(a)(iii),

“Property Tax Costs” has the meaning set forth in Section 2.3(a)(iii).
                                        44

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                    Desc
                Exhibit(s) Back-Up Bid Redline APA Page 49 of 91




“Property Taxes” means all real estate and personal property Taxes, and other related
assessments and fees, arising from the Acquired Assets.

“Qualified Bidder” has the meaning set forth in Section 5.4(b)(i)(A).

“Real Property Lease” means any lease arrangement or agreement for the Leased Real Property
identified and included in the Acquired Contracts.

“Rebates” has the meaning set forth in Section 1.2(c).

“Records” means the books, records, information, ledgers, files, invoices, documents, work
papers, correspondence, lists (including customer lists, supplier lists and mailing lists), plans
(whether written, electronic or in any other medium), drawings, designs, specifications, creative
materials, advertising and promotional materials, marketing plans, studies, reports, data and
similar materials related to the Business.

“Rejected Contracts” has the meaning set forth in Section 1.5(a).

“Related Person” means, with respect to any Person, all present directors, officers, members,
managers, stockholders, employees, controlling persons, agents, professionals, attorneys,
accountants, lenders, investment bankers or representatives of any such Person.

“Rent Costs” has the meaning set forth in Section 2.3(a)(ii).

“Sale Order” means an order of the Bankruptcy Court approving the sale and transfer of the
Acquired Assets and Assumed Liabilities to Buyer pursuant to Sections 105 and 363 of the
Bankruptcy Code, which order will include: (i) authorization of the assumption by Sellers and
assignment to Buyer of the Acquired Contracts; (ii) terms and conditions consistent with the
terms and conditions of this Agreement; and (iii) such other terms and conditions acceptable to
Sellers and Buyer.

“Seller” and “Sellers” have the meaning set forth in the Preamble.

“Store Cash” has the meaning set forth in Section 2.3(a)(i).

“Tax Return” means any report, return, information return, filing or other information,
including any schedules, exhibits or attachments thereto, and any amendments to any of the
foregoing required to be filed or maintained in connection with the calculation, determination,
assessment or collection of any Taxes (including estimated Taxes).

“Taxes” means all taxes, however denominated, including any interest, penalties or additions to
tax that may become payable in respect thereof, imposed by any Government, whether payable
by reason of contract, assumption, transferee liability, operation of law or Treasury Regulation
Section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or similar
provision under state, local or foreign law), which taxes will include all income taxes, payroll
and employee withholding, unemployment insurance, social security (or similar), sales and use,
                                           45

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                    Desc
                Exhibit(s) Back-Up Bid Redline APA Page 50 of 91




excise, franchise, gross receipts, occupation, real and personal property, stamp, transfer,
workmen’s compensation, customs duties, registration, documentary, value added, alternative or
add-on minimum, estimated, environmental (including taxes under Section 59A of the Code) and
other assessments or obligations of the same or a similar nature, whether arising before, on or
after the Closing Date.

“Total Consideration” has the meaning set forth in Section 2.1.

“Transaction Taxes” has the meaning set forth in Section 2.6.

“Transactions” has the meaning set forth in the Recitals.

“Transition Services Agreement” means a transition services agreement in a form acceptable to
Buyer and Sellers, which requires Sellers to provide certain services requested by Buyer during a
transition period in exchange for Buyer’s direct payment of costs associated therewith (or the
reimbursement by Buyer of Seller’s direct costs associated therewith) and ensuring that all
administrative expenses of Sellers created by virtue of providing such transition services are
paid.

“Unadjusted Purchase Price” has the meaning set forth in Section 2.1.

“Utility Deposits” means all utility deposits paid by Sellers prior to the Closing Date and all
rights to the refund of all or any portion thereof.

                                   [Signature Pages Follow]




                                           46

12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23        Desc
                Exhibit(s) Back-Up Bid Redline APA Page 51 of 91




IN WITNESS WHEREOF, the parties have caused this Asset Purchase Agreement to be
executed as of the Execution Date.

                                     BUYER:

                                     KRG GraniteBBQ Acquisition, LLCInc.


                                     By:
                                     Name:       Jeff Crivello
                                     Title:     CEO



                                     SELLERS:

                                     Granite City Food & Brewery Ltd.


                                     By:
                                           Richard H. Lynch, President


                                      Granite City – Arkansas, Inc.


                                     By:
                                           Richard H. Lynch, President

                                      Granite City – Orland Park, Inc.


                                     By:
                                           Richard H. Lynch, President

                                      Granite City – Creve Coeur, Inc.


                                     By:
                                           Richard H. Lynch, President




                    [Signature Page - Asset Purchase Agreement]

12365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 52 of 91




                                     Granite City – Rockford, Inc.


                                     By:
                                           Richard H. Lynch, President

                                      Granite City – Peoria, Inc.


                                     By:
                                           Richard H. Lynch, President

                                      Granite City of Indiana, Inc.


                                     By:
                                           Richard H. Lynch, President

                                     Granite City of Ohio, Inc.


                                     By:
                                           Richard H. Lynch, President

                                     Granite City Restaurant Operations, Inc.


                                     By:
                                           Richard H. Lynch, President

                                     Granite City of Kansas, Ltd.


                                     By:
                                           Richard H. Lynch, President

                                     Granite City of Maryland, Inc.


                                     By:
                                           Richard H. Lynch, President



                    [Signature Page - Asset Purchase Agreement]

12365892v1
      Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                                   Desc
                   Exhibit(s) Back-Up Bid Redline APA Page 53 of 91


                                                     Exhibit A

                                                 Bid Procedures

Please see attached.

                    UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:                                                                           Joint Administration Pending

Granite City Food & Brewery Ltd., et al.1                                        Case No. ________________

                  Debtors.                            Chapter 11 Cases
______________________________________________________________________________

                              BID PROCEDURES
______________________________________________________________________________

                                                BACKGROUND

       Granite City Food & Brewery Ltd. (“Granite City”) and certain of its subsidiaries
(“Debtors” or together “Granite City”) are debtors-in possession in Chapter 11 cases presently
pending in the United States District Court for the District of Minnesota (the “Bankruptcy
Court”). Prior to filing their petitions for relief, Granite City and the Debtors entered into the
following stalking horse asset purchase agreement to sell substantially all of the Debtors’
operating assets:

      
      An Asset Purchase Agreement (the “APA”) with [______________] or an affiliated
      purchaser to be named (the “Proposed Purchaser”) for the purchase and sale of:
                 o The Debtors’ Cadillac Ranch restaurant properties, consisting of four
                     Cadillac Ranch restaurants and all real and personal property of the
                     Debtors exclusively attributable to operating such restaurants (the
                     “Cadillac Ranch Assets”); and
                 o The Debtors’ Granite City restaurant properties, consisting of
                     ____________ Granite City restaurants and all real and personal property
                     of the Debtors exclusively attributable to operating such restaurants and a
                     brewery in Ellsworth, Iowa (together the “Granite City Assets”).
The Cadillac Ranch Assets and Granite City Assets are together referred to as the “Assets”.

       The purchase and sale transactions contemplated under the APA are conditioned upon the
Debtors’ ability to sell the Assets free and clear of all liens, claims, interests and encumbrances,
except for liabilities expressly assumed, as contemplated under Section 363 of the United States
1
    The Debtors in these Chapter 11 cases are the following: Granite City Food & Brewery Ltd. (Case No. _____),
    Granite City Restaurant Operations, Inc. (Case No. ______), Granite City of Indiana, Inc. (Case No. ______),
    Granite City of Kansas Ltd. (Case No. _______), Granite City of Maryland, Inc. (Case No. ________).


12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                        Desc
                Exhibit(s) Back-Up Bid Redline APA Page 54 of 91




Bankruptcy Code (the “Bankruptcy Code”). The purchase and sale transactions contemplated
under the APA are subject to any higher and better offers that may be submitted in accordance
with these Bid Procedures.

                                             KEY DATES

           The key dates for the sale process are as follows:


                       Date and Time                                       Event

__________, 20__ at ____ _.m. CDT                                Bid Procedures Hearing
       ___, 2020 at 5:00 p.m. CDT                                Due Date for Bids and Deposits
      ____, 2020 at 9:00 a.m. CDT                                Auction
        __, 2020 at ____ _.m. CDT                                Sale Hearing

                                   BID AND SALE PROCEDURES

        Set forth below are the bidding and sale procedures (the “Bid Procedures”) to be
employed with respect to any proposed sales of the Cadillac Ranch Assets and/or the Granite
City Assets (each a “Proposed Sale” and together the “Proposed Sales”). The Debtors will seek
entry of an Order from the Bankruptcy Court (the “Bid Procedures Order”) as follows:

    (i)       authorizing and approving the Debtors’ sale of the Assets to the Proposed Purchaser
              upon the terms and conditions set forth in the APA, but subject to any higher or better
              offers submitted in accordance with these Bid Procedures;

    (ii)      approving stalking horse bid protections for the Proposed Purchaser; and

    (iii)     approving the Proposed Sale of the Assets to the Proposed Purchaser or to one or
              more Qualified Bidders (as defined below) that are determined to have made the
              highest or best offer for the Assets, as a whole or in parts (the “Sale Transaction”).

Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them
in the APA.

                             THE ASSET PURCHASE AGREEMENTS

The Stalking Horse APA

        On December ___, 2019, the Debtors entered into the APA with the Proposed Purchaser.
Pursuant to the APA, the Proposed Purchaser, to the maximum extent permitted under Section
363 of the Bankruptcy Code, proposes to acquire free and clear of all liens, claims and
encumbrances the Assets, including, but not limited to, the Debtors accounts receivable,
inventory, leases, trade names, trademarks, copyrights, and other intellectual property and license
rights owned by the Debtors, as more fully set forth in Section 1.1 of the APA (the “Acquired


12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                      Desc
                Exhibit(s) Back-Up Bid Redline APA Page 55 of 91




Assets”), but excluding those assets expressly identified as Excluded Assets under the terms of
the APA.

                                    THE BIDDING PROCESS

        1.     The Consultation Committee. The receipt, evaluation and approval of bids shall
be conducted under the supervision of a committee consisting of one representative from each of
the following interested parties: (a) the Debtors; (b) the Debtors’ investment bankers Duff &
Phelps Securities, LLC; (c) Citizens Bank, N.A. (“Citizens”); (d) JMB Capital Partners Lending,
LLC (“JMB”); and (e) the Official Committee of Unsecured Creditors (“UCC”), assuming one
shall have been appointed (together the “Consultation Committee”).

       2.     The Bidding Process. The Consultation Committee is charged with overseeing
the bidding process in connection with the sale of the Debtors’ assets and shall do all of the
following:

              a.       Determine, in its sole discretion, whether any bid for the Assets is a
       Qualified Bid (as defined below);

             b.        Coordinate the efforts of the Potential Bidders (as defined below) in
       conducting their due diligence investigations;

                c.     Receive and evaluate offers from Potential Bidders (as defined below);
       and

                d.     Negotiate in good faith any offers to purchase the Assets

(together the “Bidding Process”).

        3.      Participation Requirements. Any person that wishes to participate in the Bidding
Process must be a Potential Bidder (as defined in Paragraph 4 below). Neither the Consultation
Committee members nor their representatives shall be obligated to furnish information of any
kind whatsoever to any person that is not a Potential Bidder. The Consultation Committee and
their professionals shall use commercially reasonable efforts to provide all Potential Bidders with
substantially similar access and information. Any person that wishes to conduct due diligence
and participate in the Bidding Process must first deliver to the Debtors (with copies to other
members of the Consultation Committee) all of the following:

            a. An executed confidentiality agreement in form and substance to be provided by
    the Debtors on behalf of the Consultation Committee, and which confidentiality agreement is
    at least as restrictive in all material respects as the confidentiality agreement entered into
    between the Debtors and the Proposed Purchaser.

           b. The most current audited (if in existence) and latest unaudited financial
    statements, and/or such other form of financial disclosure or evidence of the ability to
    consummate the Sale Transaction (the “Financials”) of the Potential Bidder or, if the



12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                        Desc
                Exhibit(s) Back-Up Bid Redline APA Page 56 of 91




    Potential Bidder has been formed specifically to enter into a sale transaction, the same
    information from the Potential Bidder’s equity holder(s).

           c. Such other and/or additional information as the Debtors, in their discretion, deem
    necessary or desirable to assist in determining whether the Potential Bidder has the financial
    wherewithal to perform a contemplated sale transaction.

       4.      Definition of Potential Bidder. A “Potential Bidder” is a person that delivers the
documents described in Paragraphs 3a through 3c above and that the Consultation Committee
determines is reasonably likely (based on the information set forth in the Financials, experience,
and other information the Consultation Committee deems relevant) to submit a bona fide offer
and to be able to consummate the Sale Transaction, if selected as a Successful Bidder or
Back-Up Bidder (as such terms are defined below).

        5.     Due Diligence. The Debtors may afford any Potential Bidder the opportunity to
conduct reasonable due diligence, including by gaining access to the due diligence data room
created by the Debtors and their advisors to facilitate the evaluation of current and historical
information concerning the Debtors and their business operations. Neither the Debtors nor their
advisors shall be obligated to furnish any due diligence information (i) at any time to any person
other than a Potential Bidder; or (ii) after the Bid Deadline (as hereafter defined) to any Potential
Bidder.

       6.     Deadline for Submission of Bids. The deadline for a Potential Bidder to submit
one or more bids for the Assets, in whole or in part, shall be January 8, 2020 at 5:00 p.m.
(prevailing Central Time) (the “Bid Deadline”). Any Potential Bidder who fails to submit a bid
so as to be received by the parties listed below in advance of the Bid Deadline shall not be
deemed a Qualified Bidder.

        7.     Manner of Submission of Bids. Prior to the Bid Deadline, a Potential Bidder that
desires to make a bid shall deliver written copies of its bid in writing and executed by an
individual authorized to bind the Potential Bidder. Each bid shall be served by courier, facsimile,
email, or as otherwise specified by the Debtors (as representative for the Consultation Parties) to
the following: (i) Duff & Phelps, LLC, 10100 Santa Monica Blvd., Suite 1100, Los Angeles,
California 90067 (Attn: Brian J. Cullen; Brian.Cullen@duffandphelps.com; Darren Gange,
Darren.Gange@duffandphelps.com; Matthew Gates; Matthew.Gates@duffandphelps.com,
financial advisors to the Debtors); (ii) Briggs & Morgan P.A., 2200 IDS Center, 80 South Eighth
Street, Minneapolis, Minnesota 55402 (Attn: James M. Jorissen, Esq.; jjorissen@briggs.com;
Brett D. Anderson, Esq. banderson@briggs.com; and Karl Johnson, Esq.; kjohnson@briggs.com,
counsel to Debtors); (iii) Blank Rome LLP, 444 West Lake Street, Suite 1650, Chicago, Illinois
606056 (Attn: Kenneth Ottaviano, Esq.; kottaviano@BlankRome.com; Paige Barr Tinkham,
Esq., ptinkham@BlankRome.com, counsel to Citizens Bank, N.A.); (iv) Arent Fox LLP, 1301
Avenue of the Americas, Floor 42, New York, New Nork 10019 (Attn: Robert M. Hirsh, Esq.,
robert.hirsh@arentfox.com; Jordana Renert, Esq., jordana.renert@arentfox.com; Dennis
Henderson, Esq., dennis.henderson@arentfox.com, counsel to JMB Capital Partners Lending,
LLC; and (v) one or more representatives of the UCC should one be constituted.



12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                        Desc
                Exhibit(s) Back-Up Bid Redline APA Page 57 of 91




       8.        Bid Requirements. All bids must include the following items (the “Required Bid
Materials”):

       An executed copy of a purchase agreement and any ancillary agreements pursuant to
        which the Potential Bidder proposes to acquire the Assets or, alternatively, a subset of the
        Assets consisting of either the Cadillac Ranch Assets or the Granite City Assets.

       The purchase agreement shall be derived from the form approved by the Consultation
        Committee that formed the baseline for the stalking horse bid, modified to incorporate the
        Potential Bidder’s offer, and shall include a commitment to close by a date no later than
        thirty (30) days following the approval of the sale by the Bankruptcy Court.

       A written acknowledgement by the Potential Bidder that it agrees to all of the terms for
        sale set forth in these Bid Procedures.

       A Potential Bidder may bid on all of the Assets, or may submit a bid for the Cadillac
        Ranch Assets alone or the Granite City Assets alone, as follows.

             o All Asset Bids. With respect to a bid to acquire all of the Assets, a proposed
               purchase price, in cash, which is determined by the Consultation Committee (after
               consultation with their professionals and advisors) to be equal to or greater than
               the sum of (i) the purchase price set forth in the Stalking Horse APA, (ii) the
               Expense Reimbursement, (iii) the Break-Up Fee; and (iv) $100,000 (the sum of (i)
               through (iv) the “Initial Increment Amount”).

             o Cadillac Ranch Bids. With respect to a bid to acquire only the Cadillac Ranch
               Assets, a proposed purchase price, in cash.

             o Granite City Bids. With respect to a bid to acquire only the Granite City Assets,
               a proposed purchase price, in cash.

             o In the event the Consultation Committee determines that separate bids for the
               Cadillac Ranch Assets and Granite City Assets together represent the highest and
               best value, the Consultation Committee may select such bids over a competing
               all-Assets bid, in which event the Expense Reimbursement and Break-Up Fee are
               to be ratably assessed based on the purchase prices associated with the bids.

       A good faith deposit (the “Deposit”) equal to: (a)10% of the Initial Bid Increment
        Amount with respect to bids for all of the Assets; and (b) 10% of the proposed cash
        purchase price plus 50% of the Break-Up Fee and the Expense Reimbursement with
        respect to bids for only part of the Assets.

       Evidence or a statement indicating that the bidder has obtained due and appropriate
        authorization and approval from its Board of Directors (or comparable governing body)
        with respect to the submission and consummation of its bid and acceptance of the terms


12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                       Desc
                Exhibit(s) Back-Up Bid Redline APA Page 58 of 91




        of sale in these Bid Procedures, or a representation that no such authorization or approval
        is required and that any and all consents required in connection with the submission and
        consummation of the bid have been obtained and that no other consents are required.

       Evidence of sufficient cash on hand or written evidence of a commitment for financing or
        other evidence of financial wherewithal and the ability to consummate a sale transaction
        satisfactory to the Consultation Committee, together with contact information for any
        financing sources.

       A redline comparison of the bidder’s proposed purchase agreement against the Stalking
        Horse Purchase Agreement.

       A preliminary list of the Debtors’ executory contracts and unexpired leases with respect
        to which the bidder seeks assignment from the Debtors.

       A written disclosure of the identity of each entity that will be bidding or otherwise
        participating in connection with such bid, and the complete terms of any such
        participation (including copies of any co-investor agreements, side letters and other
        similar documents).

       Such other information as may be reasonably requested by the Consultation Committee or
        the Debtors.

In addition to the foregoing, all bids must

       be on terms that are not materially more burdensome or conditional than the terms of the
        Stalking Horse APA;

       not be conditioned on obtaining financing or the outcome of any due diligence by the
        bidder; and

       not call for payment to the bidder of a break-up fee, expense reimbursement or any other
        similar type of payment.

        9.     Qualified Bids. A bid received from a Potential Bidder that includes all of the
Required Bid Materials and satisfies all of the other criteria outlined in Section 8 above
constitutes a “Qualified Bid.” A Potential Bidder that submits a Qualified Bid (a “Qualified
Bidder”) shall be entitled to participate in the Auction. The Consultation Committee shall have
the right but not the obligation to contact bidders to discuss or clarify the terms and to indicate
any terms which may need to be modified in order to conform the bid to a Qualified Bid or to
evaluate the bid.

       10.     The Proposed Purchaser and Credit Bids. For purposes of the Auction, should
one occur, the Proposed Purchaser is a Qualified Bidder, and the Proposed APA is a Qualified
Bid. Citizens and JMB shall also be permitted to submit credit bids for the Assets and, if any
such credit bid is submitted, the submitting party shall be deemed a Qualified Bidder and its bid


12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                               Desc
                Exhibit(s) Back-Up Bid Redline APA Page 59 of 91




shall be a Qualified Bid, provided that with respect to any credit bid submitted by Citizens,
Citizens must include in its bid either (i) provisions for the satisfaction of any secured claims of
JMB that are senior to the secured claim that forms the basis of the credit bid (a “Senior Secured
Claim”) or (ii) evidence that JMB has affirmatively consented to any other treatment of its Senior
Secured Claim. None of the Proposed Purchaser, JMB or Citizens shall be required to take any
further action in order to participate in the Auction, and if any of them submits what turns out to
be a Successful Bid (as defined below) or a “Back-Up Bid”, no further action will be required on
their part in order to be named a Successful Bidder (as defined below) or Back-Up Bidder at the
Sale Hearing (as defined below).

                                           THE AUCTION

        If a Qualified Bid for the Assets other than that submitted by the Proposed Purchaser has
been received by the Consultation Committee and/or that Qualified Bids for only the Cadillac
Ranch Assets and only the Granite City Assets considered together have a value equal to or
greater than the Initial Increment Amount, then the Consultation Committee will conduct an
auction (the “Auction”) commencing on January __, 2020 at 9:00 a.m. (prevailing Central Time).
The Consultation Committee shall notify all Qualified Bidders of the time and place of the
Auction. Only a Qualified Bidder who is designated as such by the Consultation Committee is
eligible to participate at the Auction.

       If no Qualified Bids as required in the foregoing paragraph are received, no Auction will
take place and the Debtors will request that the Bankruptcy Court approve the sale to the
Proposed Purchaser at the Sale Hearing.

        Sequence of the Auction. Bidding at the auction will proceed as follows:

       If the Consultation Committee receives one or more Qualified Bids (as determined by the
Consultation Committee and its professionals) to purchase the Assets, which Qualified Bid
includes the Initial Increment Amount, the Assets shall be offered at the Auction, in the
following sequence:

        1. Provided that the Consultation Committee shall have received separate, Qualified
           Bids (as determined by the Consultation Committee and its professionals) to
           purchase (i) only the Cadillac Ranch Assets, and (ii) only the Granite City Assets,
           then (iii) the Cadillac City Assets shall be separately offered for sale first, with
           bidding to begin with the highest Qualified Bidder and to continue thereafter with
           minimum bid increments of not less than $50,000, and then (iv) the Granite City
           Assets shall be separately offered for sale, with bidding to begin with the highest
           Qualified Bidder and to continue thereafter with minimum bid increments of not
           less than $50,000.

        2. After completion of the Granite City Assets portion of the Auction, or in the event
           that the Consultation Committee shall not have received separate, Qualified Bids
           (as determined by the Consultation Committee and its professionals) to purchase
           (i) only the Cadillac Ranch Assets, and (ii) only the Granite City Assets, the
           Assets shall be offered for sale as a package with bidding to begin with the highest
           Qualified Bidder and continue thereafter with minimum combined bid increments


12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 60 of 91



             of not less than $50,000.

    Rules Applicable to the Auction. The Consultation Committee may adopt rules for the
conduct of the Auction consistent with any applicable order of the Bankruptcy Court. Such rules
shall minimally specify as follows:

    1. All bids shall be made and received in one room on an open basis, with all other bidders
       entitled to be present for the presentation of all bids.

    2. The identity of each bidder (including its principals) shall be fully disclosed to all other
       bidders.

    3. All material terms of each Qualified Bid shall be disclosed to all other bidders for the
       same assets throughout the Auction.

    4. The Debtors shall arrange for a Court reporter to be present at and to prepare a transcript
       of the Auction.

    5. Unless otherwise agreed to by the Consultation Committee, bidders shall be limited to a
       one-hour period in which to respond to the previous bid submitted at the Auction, and if
       no responsive bid is presented during such one-hour period, the bidder who shall have
       failed to respond shall be precluded from further participation in the Auction.

    6. In the event no responsive bids are received in response to a bid, the Auction as it relates
       to the assets being sold, shall conclude.

    7. Upon conclusion of the bidding, the Auction shall be closed, and the Consultation
       Committee, after consultation with professionals, shall immediately:

             a. Review each Qualified Bid on the basis of financial and contractual terms and
                other factors relevant to the sales process, including factors affecting the speed
                and certainty of consummating a Proposed Sale.

             b. Identify the highest and best offer(s) for all-Assets, the Cadillac Ranch Assets and
                the Granite City Assets and make a determination regarding which offer or
                combination of offers will provide the greatest amount of net value to the Debtors
                and the bankruptcy estates, and

             c. Advise the Qualified Bidders of such determinations.

    8. A Qualified Bidder or Bidders whose bid or bids are determined by the Consultation
       Committee to be highest or best for the Assets or, alternatively, for the Cadillac Ranch
       Assets only or the Granite City Assets only, shall, with respect to such assets, be deemed
       to be a “Successful Bidder.”




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                       Desc
                Exhibit(s) Back-Up Bid Redline APA Page 61 of 91




    9. The bidder or bidders whose bid or bids are determined by the Consultation Committee to
       be the next highest or best with respect to any of the foregoing asset classifications shall
       be designated “Back-Up Bidder(s)” and their bid or bids as “Back-Up Bid(s).”

    10. Final Documents between the Debtors and any Successful Bidder(s) or Back-Up
        Bidder(s) will be executed on the same day as the Auction.

    11. In the event the Consultation Committee determines that separate bids for the Cadillac
        Ranch Assets and Granite City Assets together represent the highest and best value, the
        Consultation Committee may select such bids over a competing all-Assets bid, in which
        event the Expense Reimbursement and Break-Up Fee shall be ratably assessed against the
        purchase prices associated with the bids.

    12. If the final bid of the Proposed Purchaser does not succeed for the purchase of the Assets
        as a whole or for the purchase individually of the Cadillac Ranch Assets and/or the
        Granite City Assets, then the Break-Up Fee and the Expense Reimbursement shall be
        paid in accordance with the Stalking Horse APA and the Bid Procedures Order.

EACH BID SUBMITTED SHALL CONSTITUTE AN IRREVOCABLE OFFER AND BE
BINDING ON THE PREVAILING BIDDER AND THE BACK-UP BIDDER FROM THE
TIME THE BID IS SUBMITTED UNTIL THE ENTRY OF THE SALE APPROVAL ORDER
AND IF THE PREVAILING BID AND BACK-UP BID ARE APPROVED, AS THE CASE
MAY BE, AS TO THEM UNTIL THE EARLIER OF TWO (2) BUSINESS DAYS AFTER
THE SALE OF THE ASSETS HAS CLOSED OR, WITH RESPECT TO THE BACK-UP
BIDDER, THIRTY (30) DAYS AFTER THE SALE APPROVAL ORDER IS ENTERED.

                          ACCEPTANCE OF QUALIFIED OFFERS

        The Debtors may sell the Assets (or any applicable subset of the Assets) only if the
Bankruptcy Court authorizes the transaction by approving any Successful Bid(s) and Back-Up
Bid(s) after a hearing (the “Sale Hearing”). The Debtors’ presentation of a particular Successful
Bid(s) and Back-Up Bid(s) to the Bankruptcy Court for approval does not constitute acceptance
of the bid; the Debtors will be deemed to have accepted a bid only once it has been approved by
the Bankruptcy Court at or after the Sale Hearing.

                                        SALE HEARING

        The Sale Hearing shall be conducted by the Bankruptcy Court on _________________
__, 2020 at ____ _.m. (prevailing Central Time). During the Sale Hearing, the Debtors will seek
Bankruptcy Court approval of the Prevailing Bid(s) and Back-Up Bid(s). There will be no
further bidding at the hearing. In the event that a Successful Bidder(s) cannot consummate, or
refuses to consummate the sale because of such bidder or bidders’ breach or failure, the Debtors
will seek authorization to close with the Back-Up Bidder(s) based on the Back-Up Bid(s) without
further order of the Court.



12226612v612365892v1
      Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                      Desc
                   Exhibit(s) Back-Up Bid Redline APA Page 62 of 91




                                         TERMS OF SALE

       Except to the extent provided in any executed purchase agreement related to the sale of
the Assets (or subset thereof), the sale of assets shall be on an “AS IS, WHERE IS, WITH ALL
FAULTS” basis and without representations or warranties of any kind, nature or description by
the Debtors, the Consultation Committee, or their agents. By submitting a bid, each bidder is
deemed to acknowledge and agree to the foregoing.

       All of the Debtors right, title and interest in and to any of the acquired assets shall be sold
free and clear of all liens, claims, encumbrances and interests to the fullest extent permissible
under Section 363 of the Bankruptcy Code, provided, however, that all such liens, claims,
encumbrances and interests, if any, shall attach to the net proceeds (e.g., the gross proceeds
received from the sale(s) less any Break-Up Fee, Expense Reimbursement, payment of a
Transaction Fee to Duff & Phelps, and payment to JMB on account of its senior, secured
post-petition liens) in the same order, and having the same dignity and priority as existed
immediately prior to the commencement of the Debtors’ Chapter 11 cases.

                                     RETURN OF DEPOSITS

Each Deposit submitted pursuant to the Bid Procedures will be held in escrow until the selection
  of the Successful Bidder(s) and the Back-Up Bidder(s), at which time all other bidders shall be
entitled to the return of any Deposit(s). The Back-Up Bidder(s) shall be entitled to return of any
      Deposit forty-eight (48) hours after the Back-Up Bidder is relieved of its obligations as
   contemplated above.If the Successful Bidder(s) or Back-Up Bidder(s) fail to consummate an
 approved sale due to their own breach or failure to perform, then the Debtors shall be entitled to
retain the Deposit as damages for the breach. The Debtors may credit the amount of any Deposit
      toward payment of the purchase price upon the closing of the sale of assets.Schedule A

                                                Sellers

1.       Granite City Food & Brewery Ltd., a Minnesota corporation.
2.       Granite City – Arkansas, Inc., an Arkansas corporation.
3.       Granite City – Orland Park, Inc., an Illinois corporation.
4.       Granite City – Creve Coeur, Inc., a Missouri corporation.
5.       Granite City – Rockford, Inc., an Illinois corporation.
6.       Granite City – Peoria, Inc., an Illinois corporation.
7.       Granite City of Indiana, Inc., an Indiana corporation.
8.       Granite City of Ohio, Inc., a Ohio corporation.
9.       Granite City Restaurant Operations, Inc., a Minnesota corporation.
10.      Granite City of Kansas, Ltd., a Kansas corporation.
11.      Granite City of Maryland, Inc., a Minnesota corporation.


12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                Desc
                Exhibit(s) Back-Up Bid Redline APA Page 63 of 91


                                      Schedule 1.1(a)

                               Acquired Leased Real Property

         Location           State                          Landlord
St. Cloud              MN             Store Master Funding I, LLC
Sioux Falls            SD             Doug Johnson

Fargo                  ND             WEST ACRES DEVELOPMENT LLP

Des Moines             IA             Francis Properties LLC

Cedar Rapids           IA             Rainmaker Management Inc.

Davenport              IA             Store Master Funding I, LLC

                                      Star-West Gateway LLC           c/o Starwood Retail
Lincoln                NE
                                      Partners, LLC

Maple Grove            MN             Todd and Lori Hanson

Eagan                  MN             Store Master Funding I, LLC

Zona Rosa              MO             Doug Johnson

Legends                KS             Westrim Properties LLC

Olathe                 KS             Store Master Funding I, LLC

Roseville              MN             PPF RTL ROSEDALE SHOPPING CENTER LLC

Rockford               IL             Cherryvale Mall LLC CBL Center #500

Creve Coeur            MO             CAPLACO NINE INC.

Ft. Wayne              IN             Brookfield Property REIT Inc.

Troy                   MI             Store Master Funding I, LLC

Toledo                 OH             Fallen Timbers Ohio LLC c/o NAMCO Realty LLC

Franklin               TN             DRURY DEVELOPMENT CORP

Naperville             IL             Store Master Funding I, LLC

Northville             MI             The Indland Real Estate Groupo, Inc.




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23     Desc
                Exhibit(s) Back-Up Bid Redline APA Page 64 of 91




Schaumburg             IL       Store Master Funding I, LLC

National Harbor - GC   MD       Peterson Companies

                                Riverfront Holdings, Inc. c/o CBRE, Inc. Lease
Detroit - Ren Center   MI
                                Administration

Mall of America        MN       MOAC Mall Holdings LLC

Kendall                FL       Weingarten Realty

National Harbor        MD       Peterson Companies

Pittsburgh             PA       Indland Commercial Real Estate

Bloomington            MN       KBS/GK Fund II LP




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                 Desc
                Exhibit(s) Back-Up Bid Redline APA Page 65 of 91


                                         Schedule 1.1(g)

                                       Acquired Contracts

    1. Advertiser Agreement, dated as of November 7, 2019, by and between Cadillac Ranch
       @MOA and OUTFRONT Media.

    2. Service Agreements between Granite City Restaurant Operations, Inc. and the following
       suppliers:

             a. Interstate Cleaning Management, Inc.

             b. Brinks Incorporated

             c. D & M Enterprises LLP

             d. Ruth Elizabeth Moreno de Ochoa

             e. Blueline Security Services LLC

             f. Paid Ins/Outs Security Service

             g. National Cinemedia LLC

             h. LCD Builders LLC

             i. Lodovico Window Cleaning Inc.

             j. Ecoroq USA, Inc.

    3. Agreement, dated as of November 5, 2008, by and between Bix Produce Company and
       Granite City Food & Brewery Ltd.

    4. Supply Agreement, dated as of April 22, 2013, by and between Restaurant Technologies,
       Inc. and Granite City Food & Brewery Ltd., together with the Addendum, dated as of
       April 22, 2013.

    5. Product and Services Supply Agreement, dated as of May 1, 2018, by and between
       Ecolab, Inc. and Granite City Food & Brewery Ltd.

    6. Service Agreement, dated as of October 25, 2011, by and between Aramark Uniform
       Services and Granite City Food & Brewery Ltd., as amended by the Amendment, dated as
       of July 16, 2018.

    7. Amended and Restated Master Distribution Agreement, dated as of May 1, 2018, by and
       between Sysco Corporation and Granite City Food & Brewery Ltd.

    8. Distribution Agreement, dated as of July 13, 2009, by and between Edward Don &
       Company and Granite City Food & Brewery Ltd.


12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                  Desc
                Exhibit(s) Back-Up Bid Redline APA Page 66 of 91




    9. New Product/Special Order Notification and Agreement, dated as of February 5, 2015, by
       and between U.S. Foodservice, Inc., d/b/a/ U.S. Foodservice Culinary Equipment &
       Supplies and Granite City Food & Brewery Ltd.

    10. Fifth Third Processing Solutions Bank Card Merchant Agreement, dated as of May 10,
        201l, by and among Fifth Third Processing Solutions, LLC, Fifth Third Bank and Granite
        City Food & Brewery Ltd., as amended by Amendment No. 1, dated as of May 10, 2011,
        as further amended by Amendment No. 2, dated as of December 27, 2011.

    11. Beverage Marketing Agreement, dated as of November 19, 2012, by and between The
        Coca-Cola Company and Granite City Food & Brewery Ltd.

    12. Fountain Support Agreement, dated as of July 22, 2015, by and between Dr.
        Pepper/Seven Up, Inc. and Granite City Food & Brewery Ltd.

    13. Pricing Agreement, dated as of May 31, 2019, by and between Mazzetta Company, LLC
        and Granite City Food & Brewery Ltd.

    14. Operator Agreement, dated as of September 20, 2019, by and between Ventura Foods,
        LLC and Granite City Food & Brewery Ltd.

    15. Agreement, dated as of August 19, 2019, by and between Kidzsmart and Granite City
        Food & Brewery Ltd.




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                Desc
                Exhibit(s) Back-Up Bid Redline APA Page 67 of 91


                                        Schedule 1.5(a)

                                    Acquired Contracts List

    1. The items listed on Schedule 1.1(g) are incorporated by reference herein.




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                        Desc
                Exhibit(s) Back-Up Bid Redline APA Page 68 of 91


                                            Schedule 1.2
                                           Excluded Assets

    1. The lease and all assets of Sellers to the extent related to the restaurant located at 1001 N.
       102nd St., Omaha, NE 68114.

    2. The Lease and all the assets of Sellers to the extent related to the restaurant located at
       12801 University Ave. Clive, IA 50325.



    3. 2. The leases and all assets of Sellers to the extent related to the following closed
       restaurant locations of Sellers:

             a. 14035 South La Grange Rd, Orland Park, IL 60462

             b. 992 Willow Road, Suite 20, Northbrook, IL 60062

             c. 230 Conference Center Dr., East Peoria, IL 61611

             d. 25001 Cedar Road, Suite #E-34, Lyndhurst, OH 44124

             e. University Park Shopping Center, 6501 Grape Road, Mishawaka, IN 46545

             f. 150 W. 96th Street, Indianapolis, IN 46290

             g. 49 West Maryland Street, Room B03A, Indianapolis, IN 46240

    4. 3. The following liquor licenses:

     Location                       Nameholder(s)                          Issuing Agency

Carmel                 Granite City Restaurant Operations, Inc.,    Alcohol and Tobacco
                       d/b/a Granite City Food & Brewery            Commission – Indianapolis,
                                                                    IN

Carmel Small           Granite City Restaurant Operations, Inc.,    Alcohol and Tobacco
Brewer                 d/b/a Granite City Food & Brewery            Commission – Indianapolis,
                                                                    IN

Downtown Indy          Granite City Restaurant Operations, Inc.,    Alcohol and Tobacco
                       d/b/a Granite City Food & Brewery            Commission

East Peoria            Granite City Restaurant Operations, Inc.,    City of East Peoria
                       d/b/a Granite City Food & Brewery

East Peoria            Granite City Restaurant Operations, Inc.     State of Illinois Liquor
                                                                    Control Commission



12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                        Desc
                Exhibit(s) Back-Up Bid Redline APA Page 69 of 91




                       Granite City Food & Brewery

Lyndhurst              Granite City Restaurant Operations, d/b/a   State of Ohio Department of
                                                                   Commerce Division of
                       Granite City Food & Brewery                 Liquor Control

Mishawaka              Granite City Restaurant Operations, d/b/a   Alcohol and Tobacco
                                                                   Commission, Indianapolis
                       Granite City Food & Brewery

Mishawaka (small Granite City Restaurant Operations, d/b/a         Alcohol and Tobacco
brewer)                                                            Commission, Indianapolis
                 Granite City Food & Brewery

Northbrook             Granite City Restaurant Operations, Inc.    State of Illinois
                       Granite City Food & Brewery

Northbrook             Granite City Restaurant Operations, Inc.,   Village of Northbrook
                       d/b/a Granite City Food & Brewery

Omaha                  Granite City Restaurant Operations, Inc.    State of Nebraska
                       Granite City Food & Brewery

Omaha (brew pub) Granite City Restaurant Operations, Inc.          State of Nebraska
                 Granite City Food & Brewery

Orland Park            Granite City Food & Brewery                 Orland Park

Orland Park            Granite City Restaurant Operations, Inc.,   Village of Orland Park
                       d/b/a Granite City Food & Brewery




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23   Desc
                Exhibit(s) Back-Up Bid Redline APA Page 70 of 91




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                 Desc
                Exhibit(s) Back-Up Bid Redline APA Page 71 of 91




                                      Schedule 4.1(j)

                                  Employee Benefit Plans

    1. Medical Insurance, group number 10261239, provided by BlueCross BlueShield
       Minnesota

    2. Medical Insurance, group number A15112, provided by Allied.

    3. Dental and Vision Insurance, group number 0158702, provided by MetLife.

    4. Life, AD&D and Disability Insurance, group number 470602, provided by Unum.

    5. Health Savings Account.

    6. Flexible Spending Accounts.

    7. 401(k) Retirement Plan, group number 100700, provided by John Hancock.

    8. Employee Assistance Program, provided by Ceridian.




12226612v612365892v1
        Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                       Desc
                     Exhibit(s) Back-Up Bid Redline APA Page 72 of 91


                                              Schedule 4.1(k)

                                              Liquor Licenses

   Location                   Nameholder(s)                   Issuing Agency          License Number

Creve Coeur         Granite City Restaurant                City of Creve Coeur       000290
                    Operations, Inc., d/b/a Granite City
                    Food & Brewery

Creve Coeur         Granite City Restaurant                St. Louis County          97400
                    Operations, Inc., d/b/a Granite City
                    Food & Brewery

Creve Coeur         Granite City Restaurant                Missouri Division of      182679
                    Operations, Inc., d/b/a Granite City   Alcohol and Tobacco
                    Food & Brewery                         Control                   182680

Creve Coeur         Granite City Restaurant                Missouri Division of      182688
(Microbrewery)      Operations, Inc., d/b/a Granite City   Alcohol and Tobacco
                    Food & Brewery                         Control

Cherry Valley       Granite City Restaurant                Village of Cherry         2019-11
                    Operations, Inc.                       Valley

Cherry Valley       Granite City Restaurant                Illinois Liquor Control   1C-0087169
                    Operations, Inc., d/b/a Granite City   Commission
                    Food & Brewery                                                   1B-1142559

Cherry Valley       Granite City Restaurant                City of Rockford,         22106
                    Operations, Inc., d/b/a Granite City   Illinois
                    Food & Brewery

Clive               Granite City Restaurant                State of Iowa             LC0032727
                    Operations, Inc., d/b/a Granite City   Alcoholic Beverages
                    Food & Brewery                         Division

Cedar Rapids        Granite City Restaurant                State of Iowa             LC0032868
                    Operations, Inc., d/b/a Granite City   Alcoholic Beverages
                    Food & Brewery                         Division

Miami               Granite City Restaurant                State of Florida          2302598
                    Operations, Inc.                       Department of
(CR)                                                       Business and
                    Cadillac Ranch All American Bar        Professional
                    & Grill                                Regulation

Bloomington         Granite City Restaurant


  12226612v612365892v1
        Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                 Desc
                     Exhibit(s) Back-Up Bid Redline APA Page 73 of 91




(MOA) (CR)          Operations, Inc.                       City of Bloomington   LCBL200876

National            Granite City Restaurant                State of Maryland     17BLX683
Harbor,             Operations, Inc.
Maryland (CR)
                    Cadillac Ranch All American Bar
                    & Grill

Pittsburgh (CR)     Granite City Restaurant                Pennsylvania Liquor   R2108
                    Operations, Inc.                       Control Board

                    Cadillac Ranch All American Bar
                    & Grill

Davenport           Granite City Restaurant                State of Iowa         LC0032969
                    Operations, Inc.                       Alcoholic Beverages
                                                           Division
                    Granite City Food & Brewery

Eagan (Brew         Granite City Restaurant                State of Minnesota    26625
Pub)                Operations, Inc.

                    Granite City Food & Brewery

Eagan (Alcohol      Granite City Restaurant                State of Minnesota    26602
Caterer’s)          Operations, Inc.

                    Granite City Food & Brewery

Eagan               Granite City Restaurant                City of Eagan         00002720
                    Operations, Inc.

Eagan (Sunday       Granite City Restaurant                City of Eagan         00002757
Sales)              Operations, Inc.

Fargo               Granite City Restaurant                City of Fargo         None
                    Operations, Inc., d/b/a Granite City
                    Food & Brewery

Fargo               Granite City Restaurant                Office of Attorney    AA-00147
                    Operations, Inc.                       General, Bismarck, ND

                    Granite City Food & Brewery

Fargo               Granite City Food & Brewery            North Dakota          09001
(microbrew)                                                Alcoholic Beverage
                    Granite City Restaurant


  12226612v612365892v1
     Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                      Desc
                  Exhibit(s) Back-Up Bid Redline APA Page 74 of 91




                    Operations, Inc.                       Manufacturing License

Franklin            Granite City Food & Brewery            City of Franklin,       12-42
                                                           Tennessee
                    Granite City Restaurant Operations
                    LLC

Franklin (Beer      Granite City Food & Brewery            Tennessee Department 0107967195-BBF
manufacturer)                                              of Revenue
                    Granite City Restaurant Operations
                    LLC

Franklin            Granite City Restaurant                State of Tennessee      LBDRST-WIL-190
                    Operations, Inc., d/b/a Granite City   Alcoholic Beverage      0113
                    Food & Brewery                         Commission

Fort Wayne          Granite City Restaurant                Alcohol and Tobacco     RR0203084
                    Operations, Inc., d/b/a Granite City   Commission,
                    Food & Brewery                         Indianapolis, IN

Fort Wayne          Granite City Restaurant                Alcohol and Tobacco     M0223546
(small brew)        Operations, Inc., d/b/a Granite City   Commission,
                    Food & Brewery                         Indianapolis, IN

National            Granite City of Maryland, Inc.         State of Maryland       17BLX824
Harbor,
Maryland            Granite City Food and Brewery Ltd.

National            Granite City of Maryland, Inc.         Comptroller of          W7-01703
Harbor,                                                    Maryland
Maryland            Granite City Food and Brewery Ltd.

National            Granite City of Maryland, Inc.         Comptroller of          M7-01702
Harbor,                                                    Maryland
Maryland            Granite City Food and Brewery Ltd.

Kansas City         Granite City Food & Brewery Ltd.       Business License        10001500701
(Legends)                                                  Division

Kansas City         Granite City Food & Brewery Ltd.       Business License        06980-00000-00011
(Legends)                                                  Division
(microbrew)

Kansas City         Granite City of Kansas Ltd., d/b/a     Business License        06980-00000-00010
(Legends)           Granite City Food & Brewery            Division

Kansas City                                                Kansas Alcoholic


  12226612v612365892v1
     Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                        Desc
                  Exhibit(s) Back-Up Bid Redline APA Page 75 of 91




(Legends)           Granite City Food & Brewery Ltd.       Beverage Control         20001015101
(microbrew)                                                Division

Lincoln (brew       Granite City Restaurant                State of Nebraska        062901
pub)                Operations, Inc.

                    Granite City Food & Brewery Ltd.

Lincoln             Granite City Restaurant                State of Nebraska        062900
                    Operations, Inc.

                    Granite City Food & Brewery Ltd.

Maumee              Granite City Restaurant                State of Ohio        3326993
                    Operations, d/b/a                      Department of
                                                           Commerce Division of
                    Granite City Food & Brewery Ltd.       Liquor Control

Maple Grove         Granite City Restaurant                City of Maple Grove      19-27
                    Operations, Inc.

                    Granite City Food & Brewery Ltd.

Maple Grove         Granite City Restaurant                Minnesota Department 27462
(brew pub)          Operations, Inc.                       of Public Safety
                                                           Alcohol & Gambling
                    Granite City Food & Brewery Ltd.       Enforcement Division

Naperville          Granite City Restaurant                City of Naperville       19-00018366
                    Operations, Inc., d/b/a

                    Granite City Food & Brewery Ltd.

Naperville          Granite City Restaurant                State of Illinois        1C-1124209
                    Operations, Inc., d/b/a Granite City
                    Food & Brewery

Olathe              Granite City of Kansas Ltd., d/b/a     Kansas Alcoholic         10019172101
                    Granite City Food & Brewery            Beverage Control
                                                           Division

Olathe              Granite City of Kansas Ltd., d/b/a     Kansas Alcoholic         20019301801
(microbrewery)      Granite City Food & Brewery            Beverage Control
                                                           Division

Olathe              Granite City Food & Brewery Ltd.       City of Olathe, Kansas   57



  12226612v612365892v1
      Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                   Desc
                   Exhibit(s) Back-Up Bid Redline APA Page 76 of 91




Roseville           Granite City Restaurant              Minnesota Department 26624
                    Operations, Inc. Granite City Food   of Public Safety
                    & Brewery                            Alcohol and Gambling 24758
                                                         Enforcement

Roseville           Granite City Restaurant              City of Roseville      26630
                    Operations, Inc. Granite City Food
                    & Brewery

Roseville           Granite City Restaurant              City of Roseville      26630
(Alcohol            Operations, Inc. Granite City Food
Caterer’s)          & Brewery

Schaumburg          Granite City Food & Brewery Ltd.     Village of Schaumburg 54614

Schaumburg          Granite City Restaurant              State of Illinois      1C-1125194
                    Operations, Inc. Granite City Food
                    & Brewery Ltd.

Sioux Falls         Granite City Restaurant              South Dakota          RL-5959
                    Operations, Inc. Granite City Food   Department of Revenue
                    & Brewery Ltd.

Sioux Falls         Granite City Restaurant              South Dakota          RB-25124
                    Operations, Inc. Granite City Food   Department of Revenue
                    & Brewery Ltd.

Sioux Falls         Granite City Restaurant              South Dakota          MB-1005
(microbrewery)      Operations, Inc. Granite City Food   Department of Revenue
                    & Brewery Ltd.

St. Cloud           Granite City Food & Brewery Ltd.     Minnesota Department BP1920-01
                                                         of Public Safety
                                                         Alcohol and Gambling
                                                         Enforcement

St. Cloud           Granite City Food & Brewery Ltd.     City of St. Cloud      15887
(Brew pub)


St. Cloud           Granite City Food & Brewery Ltd.     City of St. Cloud      2245

                                                                                HHFS16-0175

Kansas City         Granite City Restaurant              City of Kansas City,   10038858-01-2019
(Zona Rosa)         Operations, Inc. Granite City Food   Missouri Regulated



  12226612v612365892v1
       Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                Desc
                    Exhibit(s) Back-Up Bid Redline APA Page 77 of 91




                    & Brewery Ltd.                     Industries Division

Kansas City         Granite City Food & Brewery Ltd.   Platte County         630
(Zona Rosa)
                    Granite City Restaurant                                  632
                    Operations, Inc.

Kansas City         Granite City Food & Brewery Ltd.   Missouri – Division of 180433
(Zona Rosa)                                            Alcohol and Tobacco
                    Granite City Restaurant            Control                180434
                    Operations, Inc.

Kansas City         Granite City Food & Brewery Ltd.   Missouri – Division of 180432
(Zona Rosa)                                            Alcohol and Tobacco
(microbrewery)      Granite City Restaurant            Control
                    Operations, Inc.

Troy                Granite City Restaurant            State of Michigan –   212067
                    Operations, Inc.                   Liquor Control
                                                       Commission            212068

                                                                             212069

Northville          Granite City Restaurant            State of Michigan –   246200
                    Operations, Inc.                   Liquor Control
                                                       Commission            246201

                                                                             246202

Detroit             Granite City Restaurant            State of Michigan –   258521
                    Operations, Inc.                   Liquor Control
                                                       Commission            258522

                                                                             258523




  12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 78 of 91


                                     Schedule 4.1(l)

                                  Intellectual Property

Domain Names

             Name
Cadillacranchgroup.com

Cadillacranchgroup.net

Cadillacranchmallofamerica.com

Cadillacranchmugclub.com

Cadillacranchpittsburgh.com

Gcbrewrewards.com

Cadillacranchmiami.com

Gcfoodandbrewery.com

Gcfb.com

Gcfb.net

Granitecitydiningclub.com

Gcbrewlab.com



Trademarks or Servicemarks

          Name                   Registration Number    Registration Date
CADILLAC RANCH ALL               3725513             December 15, 2009
AMERICAN BAR & GRILL

CADILLAC RANCH                   3439214                  June 3, 2008
ROCK-N-COUNTRY BAR &
GRILL

CADILLAC RANCH                   Serial No. 85-300173     April 20, 2011

BARTINIS                         5186024                  April 18, 2017

BROTHER BENEDICT’S MAI


12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23               Desc
                Exhibit(s) Back-Up Bid Redline APA Page 79 of 91




BOCK                             29434                   December 17, 1999

BROTHER BENEDICT’S MAI           29433                   December 17, 1999
BOCK & DESIGN

DUKE OF WELLINGTON               29435                   December 17, 1999

DUKE OF WELLINGTON &             29442                   December 17, 1999
DESIGN

FERMENTUS INTERRUPTUS            3522448                 October 21, 2008

GC                               3380882                 February 12, 2008

GC GRANITE CITY FOOD &           2550836                 March 19, 2002
BREWERY & DESIGN

GRANITE CITY                     3384527                 February 19, 2008

GRANITE CITY FOOD &              3384528                 February 19, 2008
BREWERY

GRANITE CITY FOOD &              29432                   December 17, 1999
BREWERY & DESIGN

NORTHERN LIGHT                   29437                   December 17, 1999

NORTHERN LIGHT & DESIGN          29436                   December 17, 1999

PRIDE OF PILSEN                  29439                   December 17, 1999

PRIDE OF PILSEN & DESIGN         29438                   December 17, 1999

VICTORY LAGER                    29441                   December 17, 1999

VICTORY LAGER & DESIGN           29440                   December 17, 1999


Patents

                                          Registration              Title
          Owner        Patent Number
                                              Date
Granite City Food &    7214402           May 8, 2007       Method and Apparatus
Brewery Ltd.                                               for Distributed
                                                           Production of Beer

Granite City Food &                                        Apparatus for


12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23         Desc
                Exhibit(s) Back-Up Bid Redline APA Page 80 of 91




Brewery Ltd.           7735412     June 15, 2010   Distributed Production
                                                   of Beer




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23   Desc
                Exhibit(s) Back-Up Bid Redline APA Page 81 of 91




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23              Desc
                Exhibit(s) Back-Up Bid Redline APA Page 82 of 91


                                        Schedule 4.1(l)(i)

                       Intellectual Property Infringement by Third-Parties

    1. On October 14, 2019, Sellers provided notice to Outstate Brewing Company, LLC
       regarding can art released by Outstate Brewing Company, LLC that used the trademark
       NORTHERN LIGHT LAGER, which Sellers alleged infringed upon Sellers’ trademark
       rights in NORTHERN LIGHT. On December 6, 2019, Outstate Brewing Company, LLC
       agreed to change its trademark.




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                     Desc
                Exhibit(s) Back-Up Bid Redline APA Page 83 of 91


                                           Schedule 4.1(l)(ii)

                            Intellectual Property Infringement by Sellers

    1. On November 13, 2019, Adlife Marketing & Communications notified Sellers that an
       image used on Sellers’ website was the intellectual property of Adlife Marketing &
       Communications, and that Sellers may be using the intellectual property without a proper
       license. Sellers are in the process of determining whether its use of the image is in fact
       infringing upon such intellectual property rights.




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23   Desc
                Exhibit(s) Back-Up Bid Redline APA Page 84 of 91


                               Schedule 4.1(m)

                            Environmental Matters

None.




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23   Desc
                Exhibit(s) Back-Up Bid Redline APA Page 85 of 91




                               Schedule 4.1(n)

                                  Malware

None.




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23   Desc
                Exhibit(s) Back-Up Bid Redline APA Page 86 of 91




                               Schedule 4.1(o)

                                  Contracts

See Schedule 1.1(g).




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23                  Desc
                Exhibit(s) Back-Up Bid Redline APA Page 87 of 91




                                        Schedule 4.1(p)

                                            Leases

    1. The items included on Schedule 1.1(a) are incorporated by reference herein.

    2. The items included on Schedule 1.2 are incorporated by reference herein.




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23   Desc
                Exhibit(s) Back-Up Bid Redline APA Page 88 of 91


                                Schedule 4.1(r)

                             Financial Statements

See attached.




12226612v612365892v1
   Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23              Desc
                Exhibit(s) Back-Up Bid Redline APA Page 89 of 91


                                      Schedule 5.1(b)

                       Operations of Sellers Prior to the Closing Date

    1. Renewal of the Leased Real Property located at the Mall of America, Bloomington,
       Minnesota.

    2. Approval and adoption of a Key Employee Incentive Plan providing incentives for key
       executives, and a Key Employee Retention Plan providing retention benefits to key
       employees.




12226612v612365892v1
Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23      Desc
             Exhibit(s) Back-Up Bid Redline APA Page 90 of 91




Document comparison by Workshare 9.5 on Wednesday, February 12, 2020
5:15:13 PM
Input:
Document file://C:\Users\Vetbla\Desktop\12226612-v6-Project Northstar -
1 ID        APA (KIG).DOCX
Description 12226612-v6-Project Northstar - APA (KIG)
            file://C:\Users\Vetbla\AppData\Local\Temp\Workshare\wmtemp2
Document
            210\GCFB - APA (BBQ) (Back-Up Bid)_BBQ FINAL 12Feb2020
2 ID
            (002).docx
Description GCFB - APA (BBQ) (Back-Up Bid)_BBQ FINAL 12Feb2020 (002)
Rendering
            Standard
set

Legend:
Insertion
Deletion
Moved from
Moved to
Style change
Format change
Moved deletion
Inserted cell
Deleted cell
Moved cell
Split/Merged cell
Padding cell

Statistics:
                    Count
Insertions                            155
Deletions                             371
Moved from                              2
Moved to                                2
Style change                            0
Format changed                          0
Case 19-43756 Doc 196-3 Filed 02/12/20 Entered 02/12/20 18:29:23   Desc
             Exhibit(s) Back-Up Bid Redline APA Page 91 of 91




Total changes                       530
